

AIR Logo [airlogo.jpg]
 
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE - NET
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION
 
1 Basic Provisions (“Basic Provisions”).


          1.1 Parties: This Lease (“Lease”), dated for reference purposes only,
June 23 , 2006
, is made
by and between
LaPour Deer Valley, LLC, an Arizona Limited Liability Company
(“Lessor”)
and
Crystal Tech Web Hosting, Inc. a New York Corporation
 
(“Lessee”), (collectively the “Parties”, or individually a “Party”).

 
          1.2(a)  Premises: That certain portion of the Project (as defined
below), including all improvements therein or to be provided by Lessor under the
                                        terms of
this Lease commonly known by the street address of
1125 W. Pinnacle Peak Rd, Bldg 1, Suites 100-103 and a portion of 104, Located
in the City of Phoenix
County of
Maricopa
State of
Arizona
with zip code
85027
as outlined on Exhibit
A
Attached hereto (“Premises”) and generally described as :
 
Approximately 15,000 sf of Rentable Area consisting of 100% project standard
office located within the Project commonly known as Pinnacle Park Business
Center, Phase I. The project totaling 123,752 sf. 
 

 
In addition to Lessee’s rights to use and occupy the Premises as hereinafter
specified, Lessee shall have non-exclusive rights to the Common Areas (as
defined in Paragraph 2.7 below) as hereinafter specified, but shall not have any
rights to the roof, exterior walls or utility raceways of the building
containing the Premises (“Building”) or to any other buildings in the Project.
The Premises, the Building, the Common Areas, the land upon which they are
located, along with all other buildings and improvements thereon, are herein
collectively referred to as the “Project.” (See also Paragraph 2)  


          1.2(b) Parking:
Seventy -five (75)
Unreserved vehicle parking spaces (“Unreserved Parking Spaces”); and
Zero (0)
Reserved vehicle parking spaces (“Reserved Parking Spaces”). (See also Paragraph
2.6).



          1.3 Term:  
Five (5)
Years and
One (1)
months (Original Term”) commencing
January 1, 2007
(“Commencement Date”) and ending
January 31, 2012
(“Expiration Date”). (See also Paragraph 3)

 
          1.4 Early Possession:
December 1, 2006 (See Also Addendum One)
(“Early Possession Date”) 
(See also Paragraphs 3.2 and 3.3)

 
          1.5 Base Rent:
$19,650.00
Per month (“Base Rent”), payable on the
First(1st)
day of
each month commencing
February 1, 2007
(See also Paragraph 4)
If this box is checked, there are provisions in this Lease for the Base Rent to
be adjusted.

 
          1.6 Lessee’s Share of Common Area Operating Expenses:
Twelve and 12/100
Percent
(12.12%)
(“Lessee’s Share”).

 
          1.7 Base Rent and Other Monies Paid Upon Execution:  

 
(a) Base Rent:
$19,650
  for the period
2/1/07 - 2/28/07

 
                  (b) Common Area Operating Expenses:
$2,550
for the period
12/1/06-12/31/06

 
                  (c) Security Deposit:
$22,200
   (“Security Deposit”). (See also Paragraph 5)
Due upon execution

 
                  (d) Other:
$43,264.13
for
Estimated Tenant Improvement Overage ( See Addendum One and Exhibit “C”)

 
                  (e) Total Due Upon Execution of this Lease:
$87,664.13 

 
          1.8 Agreed Use:
Administration, sales and technical support related to internet website hosting
and other lawfully related uses.
(See also Paragraph 6)
 

 
          1.9 Insuring Party: Lessor is the “Insuring Party” unless otherwise
stated herein. (See also Paragraph 8)

 
          1.10 Real Estate Brokers: (See also Paragraph 15)

 
   (a)  Representation: The following real estate brokers (the “Brokers”) and
brokerage relationships exist in this transaction (check applicable boxes):
 

 x
Cushman & Wakefield (Steve Sayre & Lindsay Erickson)
 
represents Lessor exclusively (“Lessor’s Broker”);
 x
Cushman & Wakefield (Mike Sayre)
 
represents Lessee exclusively (“Lessee’s Broker”); or
 o
 
 
represents both Lessor and Lessee (“Dual Agency”).

 
  (b) Payment to Brokers: Upon execution and delivery of this Lease by both
Parties, Lessor shall pay to the Brokers the Brokerage fee agreed to in a
separate written agreement


       1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by
None
(“Guarantor”). (See also paragraph 37)

 
        1.12 Attachments: Attached hereto are the following, all of which
constitute a part of this Lease:
 

 

 x
an Addendum consisting of Paragraphs 50 through 61;
 x
a site plan depicting the Project;
 x
a floor plan depicting the Premises:
 x
Building Standards and Specifications;  
 x
a current set of the Rules and Regulations for the Project;
 x
signage criteria for the project;
 o
Guaranty of Lease;
 o
other (specify);



2. Premises.
 
2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of size set forth in this Lease, or that may have been
used in calculating Rent, is an approximation which the Parties agree is
reasonable and any payments based thereon are not subject to revision whether or
not the actual size is more or less.
 
2.2 Condition. Lessor shall deliver that portion of the Premises contained
within the Building ('Unit") to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs ("Start
Date"), and, so long as the required service contracts described in Paragraph
7.1(b) below are obtained by Lessee and in effect within thirty days following
the Start Date, warrants that the existing electrical, plumbing, fire sprinkler,
lighting, heating, ventilating and air conditioning systems ("HVAC"), loading
doors, if any, and all other such elements in the Unit, other than those
constructed by Lessee, shall be in good operating condition on said date and
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects. If a non-compliance with such warranty
exists as of the Start Date, or if one of such systems or elements should
malfunction or fail within the appropriate warranty period, Lessor shall, as
Lessor's sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
setting forth with specificity the nature and extent of such non-compliance,
malfunction or failure, rectify same at Lessor's expense. The warranty periods
shall be as follows: (i) 1 year from the date of installation as to the HVAC
systems, and (ii) 30 days as to the remaining systems and other elements of the
Unit. If Lessee does not give Lessor the required notice within the appropriate
warranty period, correction of any such non-compliance, malfunction or failure
shall be the obligation of Lessee at Lessee's sole cost and expense (except for
the repairs to the fire sprinkler systems, roof, foundations, and/or bearing
walls - see Paragraph 7).
 

--------------------------------------------------------------------------------


 
2.3 Compliance. Lessor warrants that the improvements on the Premises and the
Common Areas comply with the building codes that were in effect at the time that
each such improvement, or portion thereof, was constructed, and also with all
applicable laws, covenants or restrictions of record, regulations, and
ordinances in effect on the Start Date ("Applicable Requirements"). Said
warranty does not apply to the use to which Lessee will put the Premises or to
any Alterations or Utility Installations (as defined in Paragraph 7.3(a)) made
or to be made by Lessee. NOTE: Lessee is responsible for determining whether or
not the Applicable Requirements, and especially the zoning, are appropriate for
Lessee's intended use, and acknowledges that past uses of the Premises may no
longer be allowed. If the Premises do not comply with said warranty, Lessor
shall, except as otherwise provided, promptly after receipt of written notice
from Lessee setting forth with specificity the nature and extent of such
non-compliance, rectify the same at Lessor's expense. If Lessee does not give
Lessor written notice of a non-compliance with this warranty within 6 months
following the Start Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee's sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building ("Capital Expenditure"), Lessor and Lessee shall allocate the cost of
such work as follows:
 
(a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures are required
as a result of the specific and unique use of the Premises by Lessee as compared
with uses by tenants in general, Lessee shall be fully responsible for the cost
thereof, provided, however that if such Capital Expenditure is required during
the last 2 years of this Lease and the cost thereof exceeds 6 months' Base Rent,
Lessee may instead terminate this Lease unless Lessor notifies Lessee, in
writing, within 10 days after receipt of Lessee's termination notice that Lessor
has elected to pay the difference between the actual cost thereof and the amount
equal to 6 months' Base Rent. If Lessee elects termination, Lessee shall
immediately cease the use of the Premises which requires such Capital
Expenditure and deliver to Lessor written notice specifying a termination date
at least 90 days thereafter. Such termination date shall, however, in no event
be earlier than the last day that Lessee could legally utilize the Premises
without commencing such Capital Expenditure.
 
(b) If such Capital Expenditure is not the result of the specific and unique use
of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within 10
days after receipt of Lessor's termination notice that Lessee will pay for such
Capital Expenditure. If Lessor does not elect to terminate, and fails to tender
its share of any such Capital Expenditure, Lessee may advance such funds and
deduct same, with Interest, from Rent until Lessor's share of such costs have
been fully paid. If Lessee is unable to finance Lessor's share, or if the
balance of the Rent due and payable for the remainder of this Lease is not
sufficient to fully reimburse Lessee on an offset basis, Lessee shall have the
right to terminate this Lease upon 30 days written notice to Lessor.
 
(c) Notwithstanding the above, the provisions concerning Capital Expenditures
are intended to apply only to non-voluntary, unexpected, and new Applicable
Requirements. If the Capital Expenditures are instead triggered by Lessee as a
result of an actual or proposed change in use, change in intensity of use, or
modification to the Premises then, and in that event, Lessee shall be fully
responsible for the cost thereof, and Lessee shall not have any right to
terminate this Lease.
 
2.4 Acknowledgements. Lessee acknowledges that: (a) it has been advised by
Lessor and/or Brokers to satisfy itself with respect to the condition of the
Premises (including but not limited to the electrical, HVAC and fire sprinkler
systems, security, environmental aspects, and compliance with Applicable
Requirements and the Americans with Disabilities Act), and their suitability for
Lessee's intended use, (b) Lessee has made such investigation as it deems
necessary with reference to such matters and assumes all responsibility therefor
as the same relates to its occupancy of the Premises, and (c) neither Lessor,
Lessor's agents, nor Brokers have made any oral or written representations or
warranties with respect to said matters other than as set forth in this Lease.
In addition, Lessor acknowledges that: (i) Brokers have made no representations,
promises or warranties concerning Lessee's ability to honor the Lease or
suitability to occupy the Premises, and (ii) it is Lessor's sole responsibility
to investigate the financial capability and/or suitability of all proposed
tenants.
 
2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in Paragraph 2
shall be of no force or effect if immediately prior to the Start Date Lessee was
the owner or occupant of the Premises. In such event, Lessee shall be
responsible for any necessary corrective work.
 
2.6 Vehicle Parking. Lessee shall be entitled to use the number of Unreserved
Parking Spaces and Reserved Parking Spaces specified in Paragraph 1.2(b) on
those portions of the Common Areas designated from time to time by Lessor for
parking. Lessee shall not use more parking spaces than said number. Said parking
spaces shall be used for parking by vehicles no larger than full-size passenger
automobiles or pick-up trucks, herein called "Permitted Size Vehicles." Lessor
may regulate the loading and unloading of vehicles by adopting Rules and
Regulations as provided in Paragraph 2.9. No vehicles other than Permitted Size
Vehicles may be parked in the Common Area without the prior written permission
of Lessor.
 
(a) Lessee shall not permit or allow any vehicles that belong to or are
controlled by Lessee or Lessee's employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
 
(b) Lessee shall not service or store any vehicles in the Common Areas.
 
(c) If Lessee permits or allows any of the prohibited activities described in
this Paragraph 2.6, then Lessor shall have the right, without notice, in
addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
 
2.7 Common Areas - Definition. The term "Common Areas" is defined as all areas
and facilities outside the Premises and within the exterior boundary line of the
Project and interior utility raceways and installations within the Unit that are
provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.
 
2.8 Common Areas - Lessee's Rights. Lessor grants to Lessee, for the benefit of
Lessee and its employees, suppliers, shippers, contractors, customers and
invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, in the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor's designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice, in addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
immediately payable upon demand by Lessor.
 
2.9 Common Areas - Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable rules and regulations ("Rules and Regulations") for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of
good order, as well as for the convenience of other occupants or tenants of the
Building and the Project and their invitees. Lessee agrees to abide by and
conform to all such Rules and Regulations, and to cause its employees,
suppliers, shippers, customers, contractors and invitees to so abide and
conform. Lessor shall not be responsible to Lessee for the non-compliance with
said Rules and Regulations by other tenants of the Project.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
2

--------------------------------------------------------------------------------


 
2.10 Common Areas - Changes. Lessor shall have the right, in Lessor's sole
discretion, from time to time:
 
(a) To make changes to the Common Areas, including, without limitation, changes
in the location, size, shape and number of driveways, entrances, parking spaces,
parking areas, loading and unloading areas, ingress, egress, direction of
traffic, landscaped areas, walkways and utility raceways;
 
(b) To close temporarily any of the Common Areas for maintenance purposes so
long as reasonable access to the Premises remains available;
 
(c) To designate other land outside the boundaries of the Project to be a part
of the Common Areas;
 
(d) To add additional buildings and improvements to the Common Areas;
 
(e) To use the Common Areas while engaged in making additional improvements,
repairs or alterations to the Project, or any portion thereof; and
 
(f) To do and perform such other acts and make such other changes in, to or with
respect to the Common Areas and Project as Lessor may, in the exercise of sound
business judgment, deem to be appropriate.
 
3. Term.
 
3.1 Term. The Commencement Date, Expiration Date and Original Term of this Lease
are as specified in Paragraph 1.3.
 
3.2 Early Possession. If Lessee totally or partially occupies the Premises prior
to the Commencement Date, the obligation to pay Base Rent shall be abated for
the period of such early possession. All other terms of this Lease (including
but not limited to the obligations to pay Lessee's Share of Common Area
Operating Expenses, Real Property Taxes and insurance premiums and to maintain
the Premises) shall, however, be in effect during such period. Any such early
possession shall not affect the Expiration Date.
 
3.3 Delay In Possession. Lessor agrees to use its best commercially reasonable
efforts to deliver possession of the Premises to Lessee by the Commencement
Date. If, despite said efforts, Lessor is unable to deliver possession as
agreed, Lessor shall not be subject to any liability therefor, nor shall such
failure affect the validity of this Lease. Lessee shall not, however, be
obligated to pay Rent or perform its other obligations until it receives
possession of the Premises. If possession is not delivered within 60 days after
the Commencement Date, Lessee may, at its option, by notice in writing within 10
days after the end of such 60 day period, cancel this Lease, in which event the
Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee's right to
cancel shall terminate. Except as otherwise provided, if possession is not
tendered to Lessee by the Start Date and Lessee does not terminate this Lease,
as aforesaid, any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession of the Premises is not delivered within 4 months after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.
 
3.4 Lessee Compliance. Lessor shall not be required to tender possession of the
Premises to Lessee until Lessee complies with its obligation to provide evidence
of insurance (Paragraph 8.5). Pending delivery of such evidence, Lessee shall be
required to perform all of its obligations under this Lease from and after the
Start Date, including the payment of Rent, notwithstanding Lessor's election to
withhold possession pending receipt of such evidence of insurance. Further, if
Lessee is required to perform any other conditions prior to or concurrent with
the Start Date, the Start Date shall occur but Lessor may elect to withhold
possession until such conditions are satisfied. Such conditions are limited to
those in this Lease Agreement, Addendum One and all exhibits attached hereto and
any future Addendums.
 
4. Rent.
 
4.1 Rent Defined. All monetary obligations of Lessee to Lessor under the terms
of this Lease (except for the Security Deposit) are deemed to be rent ("Rent").
 
4.2 Common Area Operating Expenses. Lessee shall pay to Lessor during the term
hereof, in addition to the Base Rent, Lessee's Share (as specified in Paragraph
1.6) of all Common Area Operating Expenses, as hereinafter defined, during each
calendar year of the term of this Lease, in accordance with the following
provisions:
 
(a) "Common Area Operating Expenses" are defined, for purposes of this Lease, as
all costs incurred by Lessor relating to the ownership and operation of the
Project, including, but not limited to, the following:
 

(i)
The operation, repair and maintenance, in neat, clean, good order and condition
of the following:

 

(aa)
The Common Areas and Common Area improvements, including parking areas, loading
and unloading areas, trash areas, roadways, parkways, walkways, driveways,
landscaped areas, bumpers, irrigation systems, Common Area lighting facilities,
fences and gates, elevators, roofs, and roof drainage systems.

 

(bb)
Exterior signs and any tenant directories.

 

(cc)
Any fire detection and/or sprinkler systems.

 

(ii)
The cost of water, gas, electricity and telephone to service the Common Areas
and any utilities not separately metered.

 

(iii)
Trash disposal, pest control services, property management, security services,
and the costs of any environmental inspections.

 

(iv)
Reserves set aside for maintenance and repair of Common Areas.

 

(v)
Real Property Taxes (as defined in Paragraph 10).

 

(vi)
The cost of the premiums for the insurance maintained by Lessor pursuant to
Paragraph 8.

 

(vii)
Any deductible portion of an insured loss concerning the Building or the Common
Areas.

 

(viii)
The cost of any Capital Expenditure to the Building or the Project not covered
under the provisions of Paragraph 2.3 provided; however, that Lessor shall
allocate the cost of any such Capital Expenditure over a 12 year period and
Lessee shall not be required to pay more than Lessee's Share of 1/144th of the
cost of such Capital Expenditure in any given month.

 

(ix)
Any other services to be provided by Lessor that are stated elsewhere in this
Lease to be a Common Area Operating Expense.

 
The following are specifically excluded from the definition of Common Operating
Expenses:
 

-   
Advertising expenses, including the cost of maintaining a web site;

   

-   
Breach of lease - costs incurred because any party breaches any lease;

   

-   
Any costs reimbursed by insurance proceeds, (or would have been if Lessor
carried customary insurance), a condemnation award, or indemnification by a
third party;

   

-   
The costs to correct initial construction defects;

   

-   
Any charitable or political contributions made by Lessor;

   

-   
Management fees in excess of 5% of gross rents receivable of the Project during
such calendar year.

   

-   
Executive salaries for those above the level of building manager;

   

-   
Fines and penalties the Lessor must pay as a result of failure to comply with
municipal codes, ordinances and the like;

   

-   
Any costs for a service not provided to Lessee or caused by the act or omission
of other Lessees;

   

-   
Ownership related costs such as ground rent, mortgage interest, principal and
transaction costs, build-out of Lessee space; clean-up of Lessor’s construction
projects of any kind and general administrative expenses (overhead);

   

-   
Payments to affiliates for allowable expenses in excess of market rates;

   

-   
Brokerage fees and commissions; legal fees and expenses to negotiate and enforce
leases.

 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
3

--------------------------------------------------------------------------------


 
(c) The inclusion of the improvements, facilities and services set forth in
Subparagraph 4.2(a) shall not be deemed to impose an obligation upon Lessor to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Lessor already provides the services, or
Lessor has agreed elsewhere in this Lease to provide the same or some of them.
 
(d) Lessee's Share of Common Area Operating Expenses shall be payable by Lessee
within 10 days after a reasonably detailed statement of actual expenses is
presented to Lessee. At Lessor's option, however, an amount may be estimated by
Lessor from time to time of Lessee's Share of annual Common Area Operating
Expenses and the same shall be payable monthly or quarterly, as Lessor shall
designate, during each 12 month period of the Lease term, on the same day as the
Base Rent is due hereunder. Lessor shall deliver to Lessee within 60 days after
the expiration of each calendar year a reasonably detailed statement showing
Lessee's Share of the actual Common Area Operating Expenses incurred during the
preceding year. If Lessee's payments under this Paragraph 4.2(d) during the
preceding year exceed Lessee's Share as indicated on such statement, Lessor
shall credit the amount of such over-payment against Lessee's Share of Common
Area Operating Expenses next becoming due. If Lessee's payments under this
Paragraph 4.2(d) during the preceding year were less than Lessee's Share as
indicated on such statement, Lessee shall pay to Lessor the amount of the
deficiency within 10 days after delivery by Lessor to Lessee of the statement.
 
(e) “Lessee shall have the one time right annually, at Lessee's sole cost,
within 90 days following Lessee's receipt of the year end reconciliation of
Common Area Operating Expenses from Lessor to have a third party accountant,
mutually agreed upon by Lessee and Lessor, examine Lessor's books and records
from which such statement was prepared at Lessor's accounting office. The
pendency of an examination shall not of itself alter the amounts due or extend
the time for payments; however, should the third party accountant factually
determine that Lessor has overstated its statement of Common Area Operating
Expenses, then Lessor shall refund any overpayment made by Lessee. Lessee shall
pay for all costs of the third party accountant unless the Common Area Operating
Expenses were misstated by ten percent (10%) or more in which case Lessor shall
pay the reasonable fee of the third party accountant within thirty (30) days
after receipt of written demand from Lessee.”
 
4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease) and without demand from Lessor, on or
before the day on which it is due. Rent for any period during the term hereof
which is for less than one full calendar month shall be prorated based upon the
actual number of days of said month. Payment of Rent shall be made to Lessor at
its address stated herein or to such other persons or place as Lessor may from
time to time designate in writing. Acceptance of a payment which is less than
the amount then due shall not be a waiver of Lessor's rights to the balance of
such Rent, regardless of Lessor's endorsement of any check so stating. In the
event that any check, draft, or other instrument of payment given by Lessee to
Lessor is dishonored for any reason, Lessee agrees to pay to Lessor the sum of
$25 in addition to any late charges which may be due.
 
5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as security for Lessee's faithful performance of its
obligations under this Lease. If Lessee fails to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, expense, loss or damage which Lessor may
suffer or incur by reason thereof. If Lessor uses or applies all or any portion
of the Security Deposit, Lessee shall within 10 days after written request
therefor deposit monies with Lessor sufficient to restore said Security Deposit
to the full amount required by this Lease. If the Base Rent increases during the
term of this Lease, Lessee shall, upon written request from Lessor, deposit
additional monies with Lessor so that the total amount of the Security Deposit
shall at all times bear the same proportion to the increased Base Rent as the
initial Security Deposit bore to the initial Base Rent. Should the Agreed Use be
amended to accommodate a material change in the business of Lessee or to
accommodate a sublessee or assignee, Lessor shall have the right to increase the
Security Deposit to the extent necessary, in Lessor's reasonable judgment, to
account for any increased wear and tear that the Premises may suffer as a result
thereof. If a change in control of Lessee occurs during this Lease and following
such change the financial condition of Lessee is, in Lessor's reasonable
judgment, significantly reduced, Lessee shall deposit such additional monies
with Lessor as shall be sufficient to cause the Security Deposit to be at a
commercially reasonable level based on such change in financial condition.
Lessor shall not be required to keep the Security Deposit separate from its
general accounts. Within 14 days after the expiration or termination of this
Lease, if Lessor elects to apply the Security Deposit only to unpaid Rent, and
otherwise within 30 days after the Premises have been vacated pursuant to
Paragraph 7.4(c) below, Lessor shall return that portion of the Security Deposit
not used or applied by Lessor. No part of the Security Deposit shall be
considered to be held in trust, to bear interest or to be prepayment for any
monies to be paid by Lessee under this Lease.
 
6. Use.
 
6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use, or
any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, and/or is not significantly more burdensome to the
Premises. If Lessor elects to withhold consent, Lessor shall within 7 days after
such request give written notification of same, which notice shall include an
explanation of Lessor's objections to the change in the Agreed Use.
 
6.2 Hazardous Substances.
 
(a) Reportable Uses Require Consent. The term "Hazardous Substance" as used in
this Lease shall mean any product, substance, or waste whose presence, use,
manufacture, disposal, transportation, or release, either by itself or in
combination with other materials expected to be on the Premises, is either: (i)
potentially injurious to the public health, safety or welfare, the environment
or the Premises, (ii) regulated or monitored by any governmental authority, or
(iii) a basis for potential liability of Lessor to any governmental agency or
third party under any applicable statute or common law theory. Hazardous
Substances shall include, but not be limited to, hydrocarbons, petroleum,
gasoline, and/or crude oil or any products, by-products or fractions thereof.
Lessee shall not engage in any activity in or on the Premises which constitutes
a Reportable Use of Hazardous Substances without the express prior written
consent of Lessor and timely compliance (at Lessee's expense) with all
Applicable Requirements. "Reportable Use" shall mean (i) the installation or use
of any above or below ground storage tank, (ii) the generation, possession,
storage, use, transportation, or disposal of a Hazardous Substance that requires
a permit from, or with respect to which a report, notice, registration or
business plan is required to be filed with, any governmental authority, and/or
(iii) the presence at the Premises of a Hazardous Substance with respect to
which any Applicable Requirements requires that a notice be given to persons
entering or occupying the Premises or neighboring properties. Notwithstanding
the foregoing, Lessee may use any ordinary and customary materials reasonably
required to be used in the normal course of the Agreed Use, so long as such use
is in compliance with all Applicable Requirements, is not a Reportable Use, and
does not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.
 
(b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to believe,
that a Hazardous Substance has come to be located in, on, under or about the
Premises, other than as previously consented to by Lessor, Lessee shall
immediately give written notice of such fact to Lessor, and provide Lessor with
a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
 
(c) Lessee Remediation. Lessee shall not cause or permit any Hazardous Substance
to be spilled or released in, on, under, or about the Premises (including
through the plumbing or sanitary sewer system) and shall promptly, at Lessee's
expense, take all investigatory and/or remedial action reasonably recommended,
whether or not formally ordered or required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
by Lessee, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the term of this Lease, by or for Lessee, or any third
party.
 
(d) Lessee Indemnification. Lessee shall indemnify, defend and hold Lessor, its
agents, employees, lenders and ground lessor, if any, harmless from and against
any and all loss of rents and/or damages, liabilities, judgments, claims,
expenses, penalties, and reasonable attorneys' and consultants' fees arising out
of or involving any Hazardous Substance brought onto the Premises by or for
Lessee, or any third party on Lessee’s behalf (provided, however, that Lessee
shall have no liability under this Lease with respect to underground migration
of any Hazardous Substance under the Premises from areas outside of the
Project). Lessee's obligations shall include, but not be limited to, the effects
of any contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement, and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
4

--------------------------------------------------------------------------------


 
(e) Lessor Indemnification. Lessor and its successors and assigns shall
indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which existed as a result of Hazardous Substances on the
Premises prior to the Start Date or which are caused by the gross negligence or
willful misconduct of Lessor, its agents or employees. Lessor's obligations, as
and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal, remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.
 
(f) Investigations and Remediations. Lessor shall retain the responsibility and
pay for any investigations or remediation measures required by governmental
entities having jurisdiction with respect to the existence of Hazardous
Substances on the Premises prior to the Start Date, unless such remediation
measure is required as a result of Lessee's use (including "Alterations", as
defined in paragraph 7.3(a) below) of the Premises, in which event Lessee shall
be responsible for such payment. Lessee shall cooperate fully in any such
activities at the request of Lessor, including allowing Lessor and Lessor's
agents to have reasonable access to the Premises at reasonable times in order to
carry out Lessor's investigative and remedial responsibilities.
 
(g) Lessor Termination Option. If a Hazardous Substance Condition (see Paragraph
9.1(e)) occurs during the term of this Lease, unless Lessee is legally
responsible therefor (in which case Lessee shall make the investigation and
remediation thereof required by the Applicable Requirements and this Lease shall
continue in full force and effect, but subject to Lessor's rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor's option, either (i)
investigate and remediate such Hazardous Substance Condition, if required, as
soon as reasonably possible at Lessor's expense, in which event this Lease shall
continue in full force and effect, or (ii) if the estimated cost to remediate
such condition exceeds 12 times the then monthly Base Rent or $100,000,
whichever is greater, give written notice to Lessee, within 30 days after
receipt by Lessor of knowledge of the occurrence of such Hazardous Substance
Condition, of Lessor's desire to terminate this Lease as of the date 60 days
following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee's commitment to pay the amount by which the cost of the
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and effect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor's
notice of termination.
 
6.3 Lessee's Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee shall, at Lessee's sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor's engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor's written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee's compliance with any Applicable Requirements specified by Lessor, and
shall immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements.
 
6.4 Inspection; Compliance Lessor and Lessor’s “Lender” (as defined in Paragraph
30) and consultants shall have the right to enter into Premises at any time, in
case of an emergency, and otherwise at reasonable times upon prior notice for
the purpose of inspecting the condition of the Premises and for verifying
compliance by Lessee with this Lease. The cost of any such inspections shall be
paid by Lessor, unless a violation of Applicable Requirements by Lessee, or a
contamination caused by Lessee is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority due to acts or
omissions of Lessee. In such case, Lessee shall upon request reimburse Lessor
for the cost of such inspection, so long as such inspection is reasonably
related to the violation or contamination. 
 
7. Maintenance; Repairs, Utility Installations; Trade Fixtures and Alterations.
 
7.1 Lessee's Obligations.
 
(a) In General. Subject to the provisions of Paragraph 2.2 (Condition), 2.3
(Compliance), 6.3 (Lessee's Compliance with Applicable Requirements), 7.2
(Lessor's Obligations), 9 (Damage or Destruction), and 14 (Condemnation), Lessee
shall, at Lessee's sole expense, keep the Premises, Utility Installations
(intended for Lessee's exclusive use, no matter where located), and Alterations
in good order, condition and repair (whether or not the portion of the Premises
requiring repairs, or the means of repairing the same, are reasonably or readily
accessible to Lessee, and whether or not the need for such repairs occurs as a
result of Lessee's use, any prior use, the elements or the age of such portion
of the Premises), including, but not limited to, all equipment or facilities,
such as plumbing, HVAC equipment, electrical, lighting facilities, boilers,
pressure vessels, fixtures, interior walls, interior surfaces of exterior walls,
ceilings, floors, windows, doors, plate glass, and skylights but excluding any
items which are the responsibility of Lessor pursuant to Paragraph 7.2. Lessee,
in keeping the Premises in good order, condition and repair, shall exercise and
perform good maintenance practices, specifically including the procurement and
maintenance of the service contracts required by Paragraph 7.1(b) below.
Lessee's obligations shall include restorations, replacements or renewals when
necessary to keep the Premises and all improvements thereon or a part thereof in
good order, condition and state of repair.
 
(b) Service Contracts. Lessee shall, at Lessee's sole expense, procure and
maintain contracts, with copies to Lessor, in customary form and substance for,
and with contractors specializing and experienced in the maintenance of the
following equipment and improvements, if any, if and when installed on the
Premises: (i) HVAC equipment, (ii) boiler and pressure vessels, (iii)
clarifiers, and (iv) any other equipment, if reasonably required by Lessor.
However, Lessor reserves the right, upon notice to Lessee, to procure and
maintain any or all of such service contracts, on commercially reasonable terms,
and if Lessor so elects, Lessee shall reimburse Lessor, upon demand, for the
cost thereof.
 
(c) Failure to Perform. If Lessee fails to perform Lessee's obligations under
this Paragraph 7.1, Lessor may enter upon the Premises after 10 days' prior
written notice to Lessee (except in the case of an emergency, in which case no
notice shall be required), perform such obligations on Lessee's behalf, and put
the Premises in good order, condition and repair, and Lessee shall promptly
reimburse Lessor for the cost thereof.
 
(d) Replacement. Subject to Lessee's indemnification of Lessor as set forth in
Paragraph 8.7 below, and without relieving Lessee of liability resulting from
Lessee's failure to exercise and perform good maintenance practices, if an item
described in Paragraph 7.1(b) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (ie. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance at a
rate that is commercially reasonable in the judgment of Lessor's accountants.
Lessee may, however, prepay its obligation at any time.
 
7.2 Lessor's Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee's Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
lots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2. Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
5

--------------------------------------------------------------------------------


 
7.3 Utility Installations; Trade Fixtures; Alterations.
 
(a) Definitions. The term "Utility Installations" refers to all floor and window
coverings, air lines, power panels, electrical distribution, security and fire
protection systems, communication systems, lighting fixtures, HVAC equipment,
plumbing, and fencing in or on the Premises. The term "Trade Fixtures" shall
mean Lessee's machinery and equipment that can be removed without doing material
damage to the Premises. The term "Alterations" shall mean any modification of
the improvements, other than Utility Installations or Trade Fixtures, whether by
addition or deletion. "Lessee Owned Alterations and/or Utility Installations"
are defined as Alterations and/or Utility Installations made by Lessee that are
not yet owned by Lessor pursuant to Paragraph 7.4(a).
 
(b) Consent. Lessee shall not make any Alterations or Utility Installations to
the Premises without Lessor's prior written consent. Lessee may, however, make
non-structural Utility Installations to the interior of the Premises (excluding
the roof) without such consent but upon notice to Lessor, as long as they are
not visible from the outside, do not involve puncturing, relocating or removing
the roof or any existing walls, and the cumulative cost thereof during this
Lease as extended does not exceed a sum equal to 3 month's Base Rent in the
aggregate or a sum equal to one month's Base Rent in any one year.
Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee's: (i)
acquiring all applicable governmental permits, (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work, and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a good
workmanlike manner with good and sufficient materials. Lessee shall promptly
upon completion furnish Lessor with as-built plans and specifications. For work
which costs an amount in excess of one month's Base Rent, Lessor may condition
its consent upon Lessee providing a lien and completion bond in an amount equal
to 150% of the estimated cost of such Alteration or Utility Installation and/or
upon Lessee's posting an additional Security Deposit with Lessor.
 
(c) Indemnification. Lessee shall pay, when due, all claims for labor or
materials furnished or alleged to have been furnished to or for Lessee at or for
use on the Premises, which claims are or may be secured by any mechanic's or
materialman's lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days notice prior to the commencement of any work
in, on or about the Premises, and Lessor shall have the right to post notices of
non-responsibility. If Lessee shall contest the validity of any such lien, claim
or demand, then Lessee shall, at its sole expense defend and protect itself,
Lessor and the Premises against the same and shall pay and satisfy any such
adverse judgment that may be rendered thereon before the enforcement thereof. If
Lessor shall require, Lessee shall furnish a surety bond in an amount equal to
150% of the amount of such contested lien, claim or demand, indemnifying Lessor
against liability for the same. If Lessor elects to participate in any such
action, Lessee shall pay Lessor's attorneys' fees and costs.
 
7.4 Ownership; Removal; Surrender; and Restoration.
 
(a) Ownership. Subject to Lessor's right to require removal or elect ownership
as hereinafter provided, all Alterations and Utility Installations made by
Lessee shall be the property of Lessee, but considered a part of the Premises.
Lessor may, at any time, elect in writing to be the owner of all or any
specified part of the Lessee Owned Alterations and Utility Installations. Unless
otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned Alterations
and Utility Installations shall, at the expiration or termination of this Lease,
become the property of Lessor and be surrendered by Lessee with the Premises.
 
(b) Removal. By delivery to Lessee of written notice from Lessor not earlier
than 90 and not later than 30 days prior to the end of the term of this Lease,
Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.
 
(c) Surrender; Restoration. Lessee shall surrender the Premises by the
Expiration Date or any earlier termination date, with all of the improvements,
parts and surfaces thereof broom clean and free of debris, and in good operating
order, condition and state of repair, ordinary wear and tear excepted. "Ordinary
wear and tear" shall not include any damage or deterioration that would have
been prevented by good maintenance practice. Notwithstanding the foregoing, if
this Lease is for 12 months or less, then Lessee shall surrender the Premises in
the same condition as delivered to Lessee on the Start Date with NO allowance
for ordinary wear and tear. Lessee shall repair any damage occasioned by the
installation, maintenance or removal of Trade Fixtures, Lessee owned Alterations
and/or Utility Installations, furnishings, and equipment as well as the removal
of any storage tank installed by or for Lessee. Lessee shall also completely
remove from the Premises any and all Hazardous Substances brought onto the
Premises by or for Lessee, or any third party (except Hazardous Substances which
were deposited via underground migration from areas outside of the Project) even
if such removal would require Lessee to perform or pay for work that exceeds
statutory requirements. Trade Fixtures shall remain the property of Lessee and
shall be removed by Lessee. The failure by Lessee to timely vacate the Premises
pursuant to this Paragraph 7.4(c) without the express written consent of Lessor
shall constitute a holdover under the provisions of Paragraph 26 below.
 
8. Insurance; Indemnity.
 
8.1 Payment of Premiums. The cost of the premiums for the insurance policies
required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a) and
8.3(b), shall be a Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.
 
8.2 Liability Insurance.
 
(a) Carried by Lessee. Lessee shall obtain and keep in force a Commercial
General Liability policy of insurance protecting Lessee and Lessor as an
additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000, an "Additional Insured Managers or Lessors of Premises Endorsement"
and contain the "Amendment of the Pollution Exclusion Endorsement" for damage
caused by heat, smoke or fumes from a hostile fire. The policy shall not contain
any intra-insured exclusions as between insured persons or organizations, but
shall include coverage for liability assumed under this Lease as an "insured
contract" for the performance of Lessee's indemnity obligations under this
Lease. The limits of said insurance shall not, however, limit the liability of
Lessee nor relieve Lessee of any obligation hereunder. All insurance carried by
Lessee shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.
 
(b) Carried by Lessor. Lessor shall maintain liability insurance as described in
Paragraph 8.2(a), in addition to, and not in lieu of, the insurance required to
be maintained by Lessee. Lessee shall not be named as an additional insured
therein.
 
8.3 Property Insurance - Building, Improvements and Rental Value.
 
(a) Building and Improvements. Lessor shall obtain and keep in force a policy or
policies of insurance in the name of Lessor, with loss payable to Lessor, any
ground-lessor, and to any Lender insuring loss or damage to the Premises. The
amount of such insurance shall be equal to the full replacement cost of the
Premises, as the same shall exist from time to time, or the amount required by
any Lender, but in no event more than the commercially reasonable and available
insurable value thereof. Lessee Owned Alterations and Utility Installations,
Trade Fixtures, and Lessee's personal property shall be insured by Lessee under
Paragraph 8.4. If the coverage is available and commercially appropriate, such
policy or policies shall insure against all risks of direct physical loss or
damage (except the perils of flood and/or earthquake unless required by a
Lender), including coverage for debris removal and the enforcement of any
Applicable Requirements requiring the upgrading, demolition, reconstruction or
replacement of any portion of the Premises as the result of a covered loss. Said
policy or policies shall also contain an agreed valuation provision in lieu of
any coinsurance clause, waiver of subrogation, and inflation guard protection
causing an increase in the annual property insurance coverage amount by a factor
of not less than the adjusted U.S. Department of Labor Consumer Price Index for
All Urban Consumers for the city nearest to where the Premises are located. If
such insurance coverage has a deductible clause, the deductible amount shall not
exceed $1,000 per occurrence.
 
(b) Rental Value. Lessor shall also obtain and keep in force a policy or
policies in the name of Lessor with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days ("Rental Value insurance"). Said insurance
shall contain an agreed valuation provision in lieu of any coinsurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.
 
(c) Adjacent Premises. Lessee shall pay for any increase in the premiums for the
property insurance of the Building and for the Common Areas or other buildings
in the Project if said increase is caused by Lessee's acts, omissions, use or
occupancy of the Premises.
 
(d) Lessee's Improvements. Since Lessor is the Insuring Party, Lessor shall not
be required to insure Lessee Owned Alterations and Utility Installations unless
the item in question has become the property of Lessor under the terms of this
Lease.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
6

--------------------------------------------------------------------------------


 
8.4 Lessee's Property; Business Interruption Insurance.
 
(a) Property Damage. Lessee shall obtain and maintain insurance coverage on all
of Lessee's personal property, Trade Fixtures,
and Lessee Owned Alterations and Utility Installations. Such insurance shall be
full replacement cost coverage with a deductible of not to exceed $1,000 per
occurrence. The proceeds from any such insurance shall be used by Lessee for the
replacement of personal property, Trade Fixtures and Lessee Owned Alterations
and Utility Installations. Lessee shall provide Lessor with written evidence
that such insurance is in force.
 
(b) Business Interruption. Lessee shall obtain and maintain loss of income and
extra expense insurance in amounts as will reimburse Lessee for direct or
indirect loss of earnings attributable to all perils commonly insured against by
prudent lessees in the business of Lessee or attributable to prevention of
access to the Premises as a result of such perils.
 
(c) No Representation of Adequate Coverage. Lessor makes no representation that
the limits or forms of coverage of insurance specified herein are adequate to
cover Lessee's property, business operations or obligations under this Lease.
 
8.5 Insurance Policies. Insurance required herein shall be by companies duly
licensed or admitted to transact business in the state where the Premises are
located, and maintaining during the policy term a "General Policyholders Rating"
of at least B+, V, as set forth in the most current issue of "Best's Insurance
Guide", or such other rating as may be required by a Lender. Lessee shall not do
or permit to be done anything which invalidates the required insurance policies.
Lessee shall, prior to the Start Date, deliver to Lessor certified copies of
policies of such insurance or certificates evidencing the existence and amounts
of the required insurance. No such policy shall be cancelable or subject to
modification except after 30 days prior written notice to Lessor. Lessee shall,
at least 30 days prior to the expiration of such policies, furnish Lessor with
evidence of renewals or "insurance binders" evidencing renewal thereof, or
Lessor may order such insurance and charge the cost thereof to Lessee, which
amount shall be payable by Lessee to Lessor upon demand. Such policies shall be
for a term of at least one year, or the length of the remaining term of this
Lease, whichever is less. If either Party shall fail to procure and maintain the
insurance required to be carried by it, the other Party may, but shall not be
required to, procure and maintain the same.
 
8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.
 
8.7 Indemnity. Except for Lessor's gross negligence or willful misconduct,
Lessee shall indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor's master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys' and consultants' fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee's expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified.
 
Lessor agrees to indemnify, protect, defend and hold harmless Lessee from and
against any and all claims, loss, damage or expense, including reasonable
attorneys' fees, with respect to any claim of damage or injury to persons or
property at the Premises, caused by the gross negligence or intentional acts of
Lessor or its authorized agents or employees. 
 
8.8 Exemption of Lessor from Liability. Lessor shall not be liable for injury or
damage to the person or goods, wares, merchandise or other property of Lessee,
Lessee's employees, contractors, invitees, customers, or any other person in or
about the Premises, whether such damage or injury is caused by or results from
fire, steam, electricity, gas, water or rain, or from the breakage, leakage,
obstruction or other defects of pipes, fire sprinklers, wires, appliances,
plumbing, HVAC or lighting fixtures, or from any other cause, whether the said
injury or damage results from conditions arising upon the Premises or upon other
portions of the Building, or from other sources or places. Lessor shall not be
liable for any damages arising from any act or neglect of any other tenant of
Lessor nor from the failure of Lessor to enforce the provisions of any other
lease in the Project. Notwithstanding Lessor's negligence or breach of this
Lease, Lessor shall under no circumstances be liable for injury to Lessee's
business or for any loss of income or profit therefrom.
 
9. Damage or Destruction.
 
9.1 Definitions.
 
(a) "Premises Partial Damage" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 month's Base Rent. Lessor shall notify Lessee in writing within 30
days from the date of the damage or destruction as to whether or not the damage
is Partial or Total.
 
(b) "Premises Total Destruction" shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations and Trade Fixtures, which cannot reasonably be repaired in 3
months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to 6 month's Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
 
(c) "Insured Loss" shall mean damage or destruction to improvements on the
Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
 
(d) "Replacement Cost" shall mean the cost to repair or rebuild the improvements
owned by Lessor at the time of the occurrence to their condition existing
immediately prior thereto, including demolition, debris removal and upgrading
required by the operation of Applicable Requirements, and without deduction for
depreciation.
 
(e) "Hazardous Substance Condition" shall mean the occurrence or discovery of a
condition involving the presence of, or a contamination by, a Hazardous
Substance as defined in Paragraph 6.2(a), in, on, or under the Premises.
 
9.2 Partial Damage - Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor's expense, repair such damage
(but not Lessee's Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor's
election, make the repair of any damage or destruction the total cost to repair
of which is $5,000 or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, the Insuring Party
shall promptly contribute the shortage in proceeds as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to: (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.
 
9.3 Partial Damage - Uninsured Loss. If a Premises Partial Damage that is not an
Insured Loss occurs, unless caused by a negligent or willful act of Lessee (in
which event Lessee shall make the repairs at Lessee's expense), Lessor may
either: (i) repair such damage as soon as reasonably possible at Lessor's
expense, in which event this Lease shall continue in full force and effect, or
(ii) terminate this Lease by giving written notice to Lessee within 30 days
after receipt by Lessor of knowledge of the occurrence of such damage. Such
termination shall be effective 60 days following the date of such notice. In the
event Lessor elects to terminate this Lease, Lessee shall have the right within
10 days after receipt of the termination notice to give written notice to Lessor
of Lessee's commitment to pay for the repair of such damage without
reimbursement from Lessor. Lessee shall provide Lessor with said funds or
satisfactory assurance thereof within 30 days after making such commitment. In
such event this Lease shall continue in full force and effect, and Lessor shall
proceed to make such repairs as soon as reasonably possible after the required
funds are available. If Lessee does not make the required commitment, this Lease
shall terminate as of the date specified in the termination notice.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
7

--------------------------------------------------------------------------------


 
9.4 Total Destruction. Notwithstanding any other provision hereof, if a Premises
Total Destruction occurs, this Lease shall terminate 60 days following such
Destruction. If the damage or destruction was caused by the gross negligence or
willful misconduct of Lessee, Lessor shall have the right to recover Lessor's
damages from Lessee, except as provided in Paragraph 8.6.
 
9.5 Damage Near End of Term. If at any time during the last 6 months of this
Lease there is damage for which the cost to repair exceeds one month's Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee's receipt of Lessor's written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in insurance proceeds, Lessor
shall, at Lessor's commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee fails to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee's option shall be extinguished.
 
9.6 Abatement of Rent; Lessee's Remedies.
 
(a) Abatement. In the event of Premises Partial Damage or Premises Total
Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee's use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or
restoration except as provided herein.
 
(b) Remedies. If Lessor shall be obligated to repair or restore the Premises and
does not commence, in a substantial and meaningful way, such repair or
restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee's election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. "Commence" shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
 
9.7 Termination; Advance Payments. Upon termination of this Lease pursuant to
Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee's Security
Deposit as has not been, or is not then required to be, used by Lessor.
 
9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease shall
govern the effect of any damage to or destruction of the Premises with respect
to the termination of this Lease and hereby waive the provisions of any present
or future statute to the extent inconsistent herewith.
 
10. Real Property Taxes.
 
10.1 Definition. As used herein, the term "Real Property Taxes" shall include
any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor's right
to other income therefrom, and/or Lessor's business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a jurisdiction
within which the Project is located. The term "Real Property Taxes" shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the term of this Lease, including
but not limited to, a change in the ownership of the Project or any portion
thereof or a change in the improvements thereon. In calculating Real Property
Taxes for any calendar year, the Real Property Taxes for any real estate tax
year shall be included in the calculation of Real Property Taxes for such
calendar year based upon the number of days which such calendar year and tax
year have in common.
 
10.2 Payment of Taxes. Lessor shall pay the Real Property Taxes applicable to
the Project, and except as otherwise provided in Paragraph 10.3, any such
amounts shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2.
 
10.3 Additional Improvements. Common Area Operating Expenses shall not include
Real Property Taxes specified in the tax assessor's records and work sheets as
being caused by additional improvements placed upon the Project by other lessees
or by Lessor for the exclusive enjoyment of such other lessees. Notwithstanding
Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at the time Common
Area Operating Expenses are payable under Paragraph 4.2, the entirety of any
increase in Real Property Taxes if assessed solely by reason of Alterations,
Trade Fixtures or Utility Installations placed upon the Premises by Lessee or at
Lessee's request.
 
10.4 Joint Assessment. If the Building is not separately assessed, Real Property
Taxes allocated to the Building shall be an equitable proportion of the Real
Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by
Lessor from the respective valuations assigned in the assessor's work sheets or
such other information as may be reasonably available. Lessor's reasonable
determination thereof, in good faith, shall be conclusive.
 
10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all taxes
assessed against and levied upon Lessee Owned Alterations
and Utility Installations, Trade Fixtures, furnishings, equipment and all
personal property of Lessee contained in the Premises. When possible, Lessee
shall cause its Lessee Owned Alterations and Utility Installations, Trade
Fixtures, furnishings, equipment and all other personal property to be assessed
and billed separately from the real property of Lessor. If any of Lessee's said
property shall be assessed with Lessor's real property, Lessee shall pay Lessor
the taxes
attributable to Lessee's property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee's property.
 
11. Utilities. Lessee shall pay for all water, gas, heat, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Lessor's sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, in comparison to other tenants, or that Lessee is
generating such a large volume of trash as to require an increase in the size of
the dumpster and/or an increase in the number of times per month that the
dumpster is emptied, then Lessor may increase Lessee's Base Rent by an amount
equal to such increased costs.
 
12. Assignment and Subletting.
 
12.1 Lessor's Consent Required.
  
Lessee shall not voluntarily or by operation of law assign, transfer, mortgage
or encumber (collectively, “assign or assignment”) or sublet all or any part of
Lessee’s interest in this Lease to a third party or in the Premises without
Lessor’s prior written consent, which shall not be unreasonably withheld or
delayed. Lessee may sublet all or a portion of the Premises to an affiliate
under common control of Lessee upon notice to Lessor, so long as the use is
consistent with the original use and sublessee or assignee is of equal or
greater net worth. For purposes of this provision, the term "Affiliate" shall
mean any corporation other entity controlling, controlled by or under common
control with (directly or indirectly) Lessee, including, without limitation, any
parent corporation controlling Lessee or any subsidiary that Lessee controls.
The term "control" as used herein shall mean the power to direct or cause the
direction of the management and policies of the controlled entity through the
ownership of more than fifty percent (50%) of the voting securities in said
controlled entity.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
8

--------------------------------------------------------------------------------


 
(b) A change in the control of Lessee shall constitute an assignment requiring
consent. The transfer, on a cumulative basis, of 25% or more of the voting
control of Lessee shall constitute a change in control for this purpose.
 
(c) The involvement of Lessee or its assets in any transaction, or series of
transactions (by way of merger, sale, acquisition, financing, transfer,
leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee's assets occurs, which results or will
result in a reduction of the Net Worth of Lessee by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or is greater, shall be considered an
assignment of this Lease to which Lessor may withhold its consent. "Net Worth of
Lessee" shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
 
(d) An assignment or subletting without consent shall, at Lessor's option, be a
Default curable after notice per Paragraph 13.1(c), or a noncurable Breach
without the necessity of any notice and grace period. If Lessor elects to treat
such unapproved assignment or subletting as a noncurable Breach, Lessor may
either: (i) terminate this Lease, or (ii) upon 30 days written notice, increase
the monthly Base Rent to 110% of the Base Rent then in effect. Further, in the
event of such Breach and rental adjustment, (i) the purchase price of any option
to purchase the Premises held by Lessee shall be subject to similar adjustment
to 110% of the price previously in effect, and (ii) all fixed and non-fixed
rental adjustments scheduled during the remainder of the Lease term shall be
increased to 110% of the scheduled adjusted rent.
 
(e) Lessee's remedy for any breach of Paragraph 12.1 by Lessor shall be limited
to compensatory damages and/or injunctive relief.
 
12.2 Terms and Conditions Applicable to Assignment and Subletting.
 
(a) Regardless of Lessor's consent, no assignment or subletting shall: (i) be
effective without the express written assumption by such assignee or sublessee
of the obligations of Lessee under this Lease, (ii) release Lessee of any
obligations hereunder, or (iii) alter the primary liability of Lessee for the
payment of Rent or for the performance of any other obligations to be performed
by Lessee.
 
(b) Lessor may accept Rent or performance of Lessee's obligations from any
person other than Lessee pending approval or disapproval of an assignment.
Neither a delay in the approval or disapproval of such assignment nor the
acceptance of Rent or performance shall constitute a waiver or estoppel of
Lessor's right to exercise its remedies for Lessee's Default or Breach.
 
(c) Lessor's consent to any assignment or subletting shall not constitute a
consent to any subsequent assignment or subletting.
 
(d) In the event of any Default or Breach by Lessee, Lessor may proceed directly
against Lessee, any Guarantors or anyone else responsible for the performance of
Lessee's obligations under this Lease, including any assignee or sublessee,
without first exhausting Lessor's remedies against any other person or entity
responsible therefore to Lessor, or any security held by Lessor.
 
(e) Each request for consent to an assignment or subletting shall be in writing,
accompanied by information relevant to Lessor's determination as to the
financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $1,000 or
10% of the current monthly Base Rent applicable to the portion of the Premises
which is the subject of the proposed assignment or sublease, whichever is
greater, as consideration for Lessor's considering and processing said request.
Lessee agrees to provide Lessor with such other or additional information and/or
documentation as may be reasonably requested.
 
(f) Any assignee of, or sublessee under, this Lease shall, by reason of
accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented to in writing.
 
(g) Lessor's consent to any assignment or subletting shall not transfer to the
assignee or sublessee any Option granted to the original Lessee by this Lease
unless such transfer is specifically consented to by Lessor in writing. (See
Paragraph 39.2)
 
12.3 Additional Terms and Conditions Applicable to Subletting. The following
terms and conditions shall apply to any subletting by Lessee of all or any part
of the Premises and shall be deemed included in all subleases under this Lease
whether or not expressly incorporated therein:
 
(a) Lessee hereby assigns and transfers to Lessor all of Lessee's interest in
all Rent payable on any sublease, and Lessor may collect such Rent and apply
same toward Lessee's obligations under this Lease; provided, however, that until
a Breach shall occur in the performance of Lessee's obligations, Lessee may
collect said Rent. Lessor shall not, by reason of the foregoing or any
assignment of such sublease, nor by reason of the collection of Rent, be deemed
liable to the sublessee for any failure of Lessee to perform and comply with any
of Lessee's obligations to such sublessee. Lessee hereby irrevocably authorizes
and directs any such sublessee, upon receipt of a written notice from Lessor
stating that a Breach exists in the performance of Lessee's obligations under
this Lease, to pay to Lessor all Rent due and to become due under the sublease.
Sublessee shall rely upon any such notice from Lessor and shall pay all Rents to
Lessor without any obligation or right to inquire as to whether such Breach
exists, notwithstanding any claim from Lessee to the contrary.
 
(b) In the event of a Breach by Lessee, Lessor may, at its option, require
sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
 
(c) Any matter requiring the consent of the sublessor under a sublease shall
also require the consent of Lessor.
 
(d) No sublessee shall further assign or sublet all or any part of the Premises
without Lessor's prior written consent.
 
(e) Lessor shall deliver a copy of any notice of Default or Breach by Lessee to
the sublessee, who shall have the right to cure the Default of Lessee within the
grace period, if any, specified in such notice. The sublessee shall have a right
of reimbursement and offset from and against Lessee for any such Defaults cured
by the sublessee.
 
13. Default; Breach; Remedies.
 
13.1 Default; Breach. A "Default" is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or
Rules and Regulations under this Lease. A "Breach" is defined as the occurrence
of one or more of the following Defaults, and the failure of Lessee to cure such
Default within any applicable grace period:
 
(a) The abandonment of the Premises; or the vacating of the Premises without
providing a commercially reasonable level of security, or where the coverage of
the property insurance described in Paragraph 8.3 is jeopardized as a result
thereof, or without providing reasonable assurances to minimize potential
vandalism.
 
(b) The failure of Lessee to make any payment of Rent or any Security Deposit
required to be made by Lessee hereunder, whether to Lessor or to a third party,
when due, to provide reasonable evidence of insurance or surety bond, or to
fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.
 
(c) The failure by Lessee to provide (i) reasonable written evidence of
compliance with Applicable Requirements, (ii) the service contracts, (iii) the
rescission of an unauthorized assignment or subletting, (iv) an Estoppel
Certificate, (v) a requested subordination, (vi) evidence concerning any
guaranty and/or Guarantor, (vii) any document requested under Paragraph 41
(easements), or (viii) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.
 
(d) A Default by Lessee as to the terms, covenants, conditions or provisions of
this Lease, or of the rules adopted under Paragraph 2.9 hereof, other than those
described in subparagraphs 13.1(a), (b) or (c), above, where such Default
continues for a period of 30 days after written notice; provided, however, that
if the nature of Lessee's Default is such that more than 30 days are reasonably
required for its cure, then it shall not be deemed to be a Breach if Lessee
commences such cure within said 30 day period and thereafter diligently
prosecutes such cure to completion.
 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
9

--------------------------------------------------------------------------------


 
(e) The occurrence of any of the following events: (i) the making of any general
arrangement or assignment for the benefit of creditors; (ii) becoming a "debtor"
as defined in 11 U.S.C. § 101 or any successor statute thereto (unless, in the
case of a petition filed against Lessee, the same is dismissed within 60 days);
(iii) the appointment of a trustee or receiver to take possession of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where possession is not restored to Lessee within 30
days; or (iv) the attachment, execution or other judicial seizure of
substantially all of Lessee's assets located at the Premises or of Lessee's
interest in this Lease, where such seizure is not discharged within 30 days;
provided, however, in the event that any provision of this subparagraph (e) is
contrary to any applicable law, such provision shall be of no force or effect,
and not affect the validity of the remaining provisions.
 
(f) The discovery that any financial statement of Lessee or of any Guarantor
given to Lessor was materially false.
 
(g) If the performance of Lessee's obligations under this Lease is guaranteed:
(i) the death of a Guarantor, (ii) the termination of a Guarantor's liability
with respect to this Lease other than in accordance with the terms of such
guaranty, (iii) a Guarantor's becoming insolvent or the subject of a bankruptcy
filing, (iv) a Guarantor's refusal to honor the guaranty, or (v) a Guarantor's
breach of its guaranty obligation on an anticipatory basis, and Lessee's
failure, within 60 days following written notice of any such event, to provide
written alternative assurance or security, which, when coupled with the then
existing resources of Lessee, equals or exceeds the combined financial resources
of Lessee and the Guarantors that existed at the time of execution of this
Lease.
 
13.2 Remedies. If Lessee fails to perform any of its affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duty or obligation on
Lessee's behalf, including but not limited to the obtaining of reasonably
required bonds, insurance policies, or governmental licenses, permits or
approvals. The costs and expenses of any such performance by Lessor shall be due
and payable by Lessee upon receipt of invoice therefor. If any check given to
Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its option, may require all future payments to be made by Lessee to
be by cashier's check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:
 
(a) Terminate Lessee's right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Lessee shall immediately surrender
possession to Lessor. In such event Lessor shall be entitled to recover from
Lessee: (i) the unpaid Rent which had been earned at the time of termination;
(ii) the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that the Lessee proves could have been reasonably
avoided; (iii) the worth at the time of award of the amount by which the unpaid
rent for the balance of the term after the time of award exceeds the amount of
such rental loss that the Lessee proves could be reasonably avoided; and (iv)
any other amount necessary to compensate Lessor for all the detriment
proximately caused by the Lessee's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including but not limited to the cost of recovering possession of the
Premises, expenses of reletting, including necessary renovation and alteration
of the Premises, reasonable attorneys' fees, and that portion of any leasing
commission paid by Lessor in connection with this Lease applicable to the
unexpired term of this Lease. The worth at the time of award of the amount
referred to in provision (iii) of the immediately preceding sentence shall be
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of the District within which the Premises are located at the time of award
plus one percent. Efforts by Lessor to mitigate damages caused by Lessee's
Breach of this Lease shall not waive Lessor's right to recover damages under
Paragraph 12. If termination of this Lease is obtained through the provisional
remedy of unlawful detainer, Lessor shall have the right to recover in such
proceeding any unpaid Rent and damages as are recoverable therein, or Lessor may
reserve the right to recover all or any part thereof in a separate suit. If a
notice and grace period required under Paragraph 13.1 was not previously given,
a notice to pay rent or quit, or to perform or quit given to Lessee under the
unlawful detainer statute shall also constitute the notice required by Paragraph
13.1. In such case, the applicable grace period required by Paragraph 13.1 and
the unlawful detainer statute shall run concurrently, and the failure of Lessee
to cure the Default within the greater of the two such grace periods shall
constitute both an unlawful detainer and a Breach of this Lease entitling Lessor
to the remedies provided for in this Lease and/or by said statute.
 
(b) Continue the Lease and Lessee's right to possession and recover the Rent as
it becomes due, in which event Lessee may sublet or assign, subject only to
reasonable limitations. Acts of maintenance, efforts to relet, and/or the
appointment of a receiver to protect the Lessor's interests, shall not
constitute a termination of the Lessee's right to possession.
 
(c) Pursue any other remedy now or hereafter available under the laws or
judicial decisions of the state wherein the Premises are located. The expiration
or termination of this Lease and/or the termination of Lessee's right to
possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee's occupancy of the Premises.
 
13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee's entering into this Lease,
all of which concessions are hereinafter referred to as "Inducement Provisions",
shall be deemed conditioned upon Lessee's full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an Inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
 
13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee of
Rent will cause Lessor to incur costs not contemplated by this Lease, the exact
amount of which will be extremely difficult to ascertain. Such costs include,
but are not limited to, processing and accounting charges, and late charges
which may be imposed upon Lessor by any Lender. Accordingly, if any Rent shall
not be received by Lessor within 5 business days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to 10% of each such overdue amount or $100, whichever
is greater. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee's Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder, whether or not collected,
for 3 consecutive installments of Base Rent, then notwithstanding any provision
of this Lease to the contrary, Base Rent shall, at Lessor's option, become due
and payable quarterly in advance.
 
13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
("Interest") charged shall be equal to the prime rate reported in the Wall
Street Journal as published closest prior to the date when due plus 4%, but
shall not exceed 12%. Interest is payable in addition to the potential late
charge provided for in Paragraph 13.4.
 
13.6 Breach by Lessor.
 
(a) Notice of Breach. Lessor shall not be deemed in breach of this Lease unless
Lessor fails within a reasonable time to perform an obligation required to be
performed by Lessor. For purposes of this Paragraph, a reasonable time shall in
no event be less than 30 days after receipt by Lessor, and any Lender whose name
and address shall have been furnished Lessee in writing for such purpose, of
written notice specifying wherein such obligation of Lessor has not been
performed; provided, however, that if the nature of Lessor's obligation is such
that more than 30 days are reasonably required for its performance, then Lessor
shall not be in breach if performance is commenced within such 30 day period and
thereafter diligently pursued to completion.
 
(b) Performance by Lessee on Behalf of Lessor. In the event that neither Lessor
nor Lender cures said breach within 30 days after receipt of said notice, or if
having commenced said cure they do not diligently pursue it to completion, then
Lessee may elect to cure said breach at Lessee's expense and offset from Rent an
amount equal to the greater of one month's Base Rent or the Security Deposit,
and to pay an excess of such expense under protest, reserving Lessee's right to
reimbursement from Lessor. Lessee shall document the cost of said cure and
supply said documentation to Lessor.
 
14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively "Condemnation"), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee's Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee's option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee's
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility Installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the property
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
10

--------------------------------------------------------------------------------


 
15. Brokerage Fees.
 
15.1 Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.10 above, and unless Lessor and the Brokers otherwise agree in
writing, Lessor agrees that: (a) if Lessee exercises any Option, (b) if Lessee
acquires from Lessor any rights to the Premises or other premises owned by
Lessor and located within the Project, (c) if Lessee remains in possession of
the Premises, with the consent of Lessor, after the expiration of this Lease, or
(d) if Base Rent is increased, whether by agreement or operation of an
escalation clause herein, then, Lessor shall pay Brokers a fee in accordance
with the schedule of the Brokers in effect at the time of the execution of this
Lease.
 
15.2 Assumption of Obligations. Any buyer or transferee of Lessor's interest in
this Lease shall be deemed to have assumed Lessor's obligation hereunder.
Brokers shall be third party beneficiaries of the provisions of Paragraphs 1.10,
15, 22 and 31. If Lessor fails to pay to Brokers any amounts due as and for
brokerage fees pertaining to this Lease when due, then such amounts shall accrue
Interest. In addition, if Lessor fails to pay any amounts to Lessee's Broker
when due, Lessee's Broker may send written notice to Lessor and Lessee of such
failure and if Lessor fails to pay such amounts within 10 days after said
notice, Lessee shall pay said monies to its Broker and offset such amounts
against Rent. In addition, Lessee's Broker shall be deemed to be a third party
beneficiary of any commission agreement entered into by and/or between Lessor
and Lessor's Broker for the limited purpose of collecting any brokerage fee
owed.
 
15.3 Representations and Indemnities of Broker Relationships. Lessee and Lessor
each represent and warrant to the other that it has had no dealings with any
person, firm, broker or finder (other than the Brokers, if any) in connection
with this Lease, and that no one other than said named Brokers is entitled to
any commission or finder's fee in connection herewith. Lessee and Lessor do each
hereby agree to indemnify, protect, defend and hold the other harmless from and
against liability for compensation or charges which may be claimed by any such
unnamed broker, finder or other similar party by reason of any dealings or
actions of the indemnifying Party, including any costs, expenses, attorneys'
fees reasonably incurred with respect thereto.
 
16. Estoppel Certificates.
 
(a) Each Party (as "Responding Party") shall within 10 days after written notice
from the other Party (the "Requesting Party") execute, acknowledge and deliver
to the Requesting Party a statement in writing in form similar to the then most
current "Estoppel Certificate" form published by the American Industrial Real
Estate Association, plus such additional information, confirmation and/or
statements as may be reasonably requested by the Requesting Party.
 
(b) If the Responding Party shall fail to execute or deliver the Estoppel
Certificate within such 10 day period, the Requesting Party may execute an
Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party, (ii)
there are no uncured defaults in the Requesting Party's performance, and (iii)
if Lessor is the Requesting Party, not more than one month's rent has been paid
in advance. Prospective purchasers and encumbrances may rely upon the Requesting
Party's Estoppel Certificate, and the Responding Party shall be estopped from
denying the truth of the facts contained in said Certificate.
 
(c) If Lessor desires to finance, refinance, or sell the Premises, or any part
thereof, Lessee and all Guarantors shall deliver to any potential lender or
purchaser designated by Lessor such financial statements as may be reasonably
required by such lender or purchaser, including but not limited to Lessee's
financial statements for the past 3 years. All such financial statements shall
be received by Lessor and such lender or purchaser in confidence and shall be
used only for the purposes herein set forth.
 
17. Definition of Lessor. The term "Lessor" as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee's interest in the prior lease. In the event of a
transfer of Lessor's title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor. Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of Paragraph
20 below, the original Lessor under this Lease, and all subsequent holders of
the Lessor's interest in this Lease shall remain liable and responsible with
regard to the potential duties and liabilities of Lessor pertaining to Hazardous
Substances as outlined in Paragraph 6.2 above.
 
18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent jurisdiction, shall in no way affect the validity of any
other provision hereof.
 
19. Days. Unless otherwise specifically indicated to the contrary, the word
"days" as used in this Lease shall mean and refer to calendar days.
 
20. Limitation on Liability. Subject to the provisions of Paragraph 17 above,
the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.
 
21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
 
22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or breach
hereof by either Party. The liability (including court costs and attorneys'
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker's liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.
 
23. Notices.
 
23.1 Notice Requirements. All notices required or permitted by this Lease or
applicable law shall be in writing and may be delivered in person (by hand or by
courier) or may be sent by regular, certified or registered mail or U.S. Postal
Service Express Mail, with postage prepaid, or by facsimile transmission, and
shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party's signature on this Lease
shall be that Party's address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee's taking possession of the Premises, the Premises shall
constitute Lessee's address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
11

--------------------------------------------------------------------------------


 
23.2 Date of Notice. Any notice sent by registered or certified mail, return
receipt requested, shall be deemed given on the date of delivery shown on the
receipt card, or if no delivery date is shown, the postmark thereon. If sent by
regular mail the notice shall be deemed given 48 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
 
24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same or of any other term, covenant or condition hereof. Lessor's consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor's consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent. The acceptance of Rent by
Lessor shall not be a waiver of any Default or Breach by Lessee. Any payment by
Lessee may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.
 
25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.


(a) When entering into a discussion with a real estate agent regarding a real
estate transaction, a Lessor or Lessee should from the outset understand what
type of agency relationship or representation it has with the agent or agents in
the transaction. Lessor and Lessee acknowledge being advised by the Brokers in
this transaction, as follows:
 
(i) Lessor's Agent. A Lessor's agent under a listing agreement with the Lessor
acts as the agent for the Lessor only. A Lessor's agent or subagent has the
following affirmative obligations: To the Lessor: A fiduciary duty of utmost
care, integrity, honesty, and loyalty in dealings with the Lessor. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent's duties. (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
 
(ii) Lessee's Agent. An agent can agree to act as agent for the Lessee only. In
these situations, the agent is not the Lessor's agent, even if by agreement the
agent may receive compensation for services rendered, either in full or in part
from the Lessor. An agent acting only for a Lessee has the following affirmative
obligations. To the Lessee: A fiduciary duty of utmost care, integrity, honesty,
and loyalty in dealings with the Lessee. To the Lessee and the Lessor: (a)
Diligent exercise of reasonable skills and care in performance of the agent's
duties. (b) A duty of honest and fair dealing and good faith. (c) A duty to
disclose all facts known to the agent materially affecting the value or
desirability of the property that are not known to, or within the diligent
attention and observation of, the Parties. An agent is not obligated to reveal
to either Party any confidential information obtained from the other Party which
does not involve the affirmative duties set forth above.
 
(iii) Agent Representing Both Lessor and Lessee. A real estate agent, either
acting directly or through one or more associate licenses, can legally be the
agent of both the Lessor and the Lessee in a transaction, but only with the
knowledge and consent of both the Lessor and the Lessee. In a dual agency
situation, the agent has the following affirmative obligations to both the
Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity, honesty
and loyalty in the dealings with either Lessor or the Lessee. (b) Other duties
to the Lessor and the Lessee as stated above in subparagraphs (i) or (ii). In
representing both Lessor and Lessee, the agent may not without the express
permission of the respective Party, disclose to the other Party that the Lessor
will accept rent in an amount less than that indicated in the listing or that
the Lessee is willing to pay a higher rent than that offered. The above duties
of the agent in a real estate transaction do not relieve a Lessor or Lessee from
the responsibility to protect their own interests. Lessor and Lessee should
carefully read all agreements to assure that they adequately express their
understanding of the transaction. A real estate agent is a person qualified to
advise about real estate. If legal or tax advice is desired, consult a competent
professional.
 
(b) Brokers have no responsibility with respect to any default or breach hereof
by either Party. The liability (including court costs and attorneys' fees), of
any Broker with respect to any breach of duty, error or omission relating to
this Lease shall not exceed the fee received by such Broker pursuant to this
Lease; provided, however, that the foregoing limitation on each Broker's
liability shall not be applicable to any gross negligence or willful misconduct
of such Broker.
 
(c) Buyer and Seller agree to identify to Brokers as "Confidential" any
communication or information given Brokers that is considered by such Party to
be confidential.
 
26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
130% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee.
 
27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.



28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared it.
 
29. Binding Effect; Choice of Law. This Lease shall be binding upon the parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.
 
30. Subordination; Attornment; Non-Disturbance.
 
30.1 Subordination. This Lease and any Option granted hereby shall be subject
and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, "Security Device"), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (in this Lease together
referred to as "Lender") shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
 
30.2 Attornment. In the event that Lessor transfers title to the Premises, or
the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of such new owner, this Lease shall automatically become a new
Lease between Lessee and such new owner, upon all of the terms and conditions
hereof, for the remainder of the term hereof, and (ii) Lessor shall thereafter
be relieved of any further obligations hereunder and such new owner shall assume
all of Lessor's obligations hereunder, except that such new owner shall not: (a)
be liable for any act or omission of any prior lessor or with respect to events
occurring prior to acquisition of ownership; (b) be subject to any offsets or
defenses which Lessee might have against any prior lessor, (c) be bound by
prepayment of more than one month's rent, or (d) be liable for the return of any
security deposit paid to any prior lessor.
 
30.3 Non-Disturbance. With respect to Security Devices entered into by Lessor
after the execution of this Lease, Lessee's subordination of this Lease shall be
subject to receiving a commercially reasonable non-disturbance agreement (a
"Non-Disturbance Agreement") from the Lender which Non-Disturbance Agreement
provides that Lessee's possession of the Premises, and this Lease, including any
options to extend the term hereof, will not be disturbed so long as Lessee is
not in Breach hereof and attorns to the record owner of the Premises. Further,
within 60 days after the execution of this Lease, Lessor shall use its
commercially reasonable efforts to obtain a Non-Disturbance Agreement from the
holder of any pre-existing Security Device which is secured by the Premises. In
the event that Lessor is unable to provide the Non-Disturbance Agreement within
said 60 days, then Lessee may, at Lessee's option, directly contact Lender and
attempt to negotiate for the execution and delivery of a Non-Disturbance
Agreement.
 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
12

--------------------------------------------------------------------------------


 
30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of the Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
 
31. Attorneys' Fees. If any Party or Broker brings an action or proceeding
involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys' fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, "Prevailing Party" shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys' fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys' fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys' fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).
 
32. Lessor's Access; Showing Premises; Repairs. Lessor and Lessor's agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times for the purpose of showing the same to
prospective purchasers, lenders, or tenants, and making such alterations,
repairs, improvements or additions to the Premises as Lessor may deem necessary.
All such activities shall be without abatement of rent or liability to Lessee.
Lessor may at any time place on the Premises any ordinary "For Sale" signs and
Lessor may during the last 6 months of the term hereof place on the Premises any
ordinary "For Lease" signs. Lessee may at any time place on the Premises any
ordinary "For Sublease" sign.
 
33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor's prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.
 
34. Signs. Except for ordinary "For Sublease" signs which may be placed only on
the Premises, Lessee shall not place any sign upon the Project without Lessor's
prior written consent. All signs must comply with all Applicable Requirements.
 
35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor's failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor's election to have such event constitute the
termination of such interest.
 
36. Consents. Except as otherwise provided herein, wherever in this Lease the
consent of a Party is required to an act by or for the other Party, such consent
shall not be unreasonably withheld or delayed. Lessor's actual reasonable costs
and expenses (including but not limited to architects', attorneys', engineers'
and other consultants' fees) incurred in the consideration of, or response to, a
request by Lessee for any Lessor consent, including but not limited to consents
to an assignment, a subletting or the presence or use of a Hazardous Substance,
shall be paid by Lessee upon receipt of an invoice and supporting documentation
therefor. Lessor's consent to any act, assignment or subletting shall not
constitute an acknowledgment that no Default or Breach by Lessee of this Lease
exists, nor shall such consent be deemed a waiver of any then existing Default
or Breach, except as may be otherwise specifically stated in writing by Lessor
at the time of such consent. The failure to specify herein any particular
condition to Lessor's consent shall not preclude the imposition by Lessor at the
time of consent of such further or other conditions as are then reasonable with
reference to the particular matter for which consent is being given. In the
event that either Party disagrees with any determination made by the other
hereunder and reasonably requests the reasons for such determination, the
determining party shall furnish its reasons in writing and in reasonable detail
within 10 business days following such request.
 
37. Guarantor.
 
37.1 Execution. The Guarantors, if any, shall each execute a guaranty in the
form most recently published by the American Industrial Real Estate Association,
and each such Guarantor shall have the same obligations as Lessee under this
Lease.
 
37.2 Default. It shall constitute a Default of the Lessee if any Guarantor fails
or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor's behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or (d)
written confirmation that the guaranty is still in effect.
 
38. Quiet Possession. Subject to payment by Lessee of the Rent and performance
of all of the covenants, conditions and provisions on Lessee's part to be
observed and performed under this Lease, Lessee shall have quiet possession and
quiet enjoyment of the Premises during the term hereof.
 
39. Options. If Lessee is granted an option, as defined below, then the
following provisions shall apply.
 
39.1 Definition. "Option" shall mean: (a) the right to extend the term of or
renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.
 
39.2 Options Personal To Original Lessee. Any Option granted to Lessee in this
Lease is personal to the original Lessee, and cannot be assigned or exercised by
anyone other than said original Lessee and only while the original Lessee is in
full possession of the Premises and, if requested by Lessor, with Lessee
certifying that Lessee has no intention of thereafter assigning or subletting.
 
39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
 
39.4 Effect of Default on Options.
 
(a) Lessee shall have no right to exercise an Option: (i) during the period
commencing with the giving of any notice of Default and continuing until said
Default is cured, (ii) during the period of time any Rent is unpaid (without
regard to whether notice thereof is given Lessee), (iii) during the time Lessee
is in Breach of this Lease, or (iv) in the event that Lessee has been given 3 or
more notices of separate Default, whether or not the Defaults are cured, during
the 12 month period immediately preceding the exercise of the Option.
 
(b) The period of time within which an Option may be exercised shall not be
extended or enlarged by reason of Lessee's inability to exercise an Option
because of the provisions of Paragraph 39.4(a).
 
(c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee's due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term, (i) Lessee fails to
pay Rent for a period of 30 days after such Rent becomes due (without any
necessity of Lessor to give notice thereof), (ii) Lessor gives to Lessee 3 or
more notices of separate Default during any 12 month period, whether or not the
Defaults are cured, or (iii) if Lessee commits a Breach of this Lease.
 
40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide same.
Lessee assumes all responsibility for the protection of the Premises, Lessee,
its agents and invitees and their property from the acts of third parties.
 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
13

--------------------------------------------------------------------------------


 
41. Reservations. Lessor reserves the right: (i) to grant, without the consent
or joinder of Lessee, such easements, rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
 
42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment "under protest" and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.
 
43. Authority. If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each party shall, within 30
days after request, deliver to the other party satisfactory evidence of such
authority.
 
44. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
 
45. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party. This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
 
46. Amendments. This Lease may be modified only in writing, signed by the
Parties in interest at the time of the modification. As long as they do not
materially change Lessee's obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
 
47. Multiple Parties. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.
 
48. Waiver of Jury Trial. The Parties hereby waive their respective rights to
trial by jury in any action or proceeding involving the Property or arising out
of this Agreement.
 
49. Mediation and Arbitration of Disputes. An Addendum requiring the Mediation
and/or the Arbitration of all disputes between the Parties and/or Brokers
arising out of this Lease 3 is 3 is not attached to this Lease.
 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
 
14

--------------------------------------------------------------------------------



LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO. THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.
 
ATTENTION: NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE AMERICAN
INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY BROKER AS TO THE LEGAL SUFFICIENCY,
LEGAL EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES. THE PARTIES ARE URGED TO:
 
1. SEEK ADVICE OF COUNSEL AS TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE.
 
2. RETAIN APPROPRIATE CONSULTANTS TO REVIEW AND INVESTIGATE THE CONDITION OF THE
PREMISES. SAID INVESTIGATION SHOULD INCLUDE BUT NOT BE LIMITED TO: THE POSSIBLE
PRESENCE OF HAZARDOUS SUBSTANCES, THE ZONING OF THE PREMISES, THE STRUCTURAL
INTEGRITY, THE CONDITION OF THE ROOF AND OPERATING SYSTEMS, COMPLIANCE WITH THE
AMERICANS WITH DISABILITIES ACT AND THE SUITABILITY OF THE PREMISES FOR LESSEE'S
INTENDED USE.
 
WARNING: IF THE PREMISES ARE LOCATED IN A STATE OTHER THAN CALIFORNIA, CERTAIN
PROVISIONS OF THE LEASE MAY NEED TO BE REVISED TO COMPLY WITH THE LAWS OF THE
STATE IN WHICH THE PREMISES ARE LOCATED.
 
 The parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.
 
Executed at
 
 
Executed at:
 
on:
 
 
on:
 
         
By LESSOR:
   
By LESSEE:
           
LaPour Deer Valley, LLC, an Arizona Limited Liability Company
 
Crystal Tech Web Hosting, Inc. New York Corporation
     

 
 


By:
   
By:
 
Name Printed:
Jeffrey S. LaPour
 
Name Printed:
 
Title:
Manager
 
Title:
 
Address:
5525 S. Decatur Blvd. Suite 101
 
Address:
   
Las Vegas, NV. 89118
     
Telephone/Facsimile:
702.222.3022/ 702.222.0961
 
Telephone/Facsimile:
 
Federal ID No.
76-0773443
 
Federal ID No.
 

 




BROKER:
   
BROKER:
       
Cushman & Wakefield of Arizona Inc.
 
Cushman & Wakefield of Arizona Inc.
               
Attn:
Steve Sayre
 
Attn:
Mike Sayre
Title
Director
 
Title
Director
Address:
2525 E. Camelback Road, Suite 1000
 
Address:
2525 E. Camelback Road, Suite1000
 
Phoenix, AZ. 85016
   
Phoenix, AZ. 85016
Telephone/Facsimile:
602-229-5928
 
Telephone/Facsimile:
602-229-5928
Federal ID No.
   
Federal ID No.
 

 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
 
15

--------------------------------------------------------------------------------


 
Addendum One
 
ADDENDUM ONE to and Exhibits thereto (this “Addendum”), as an attachment to that
certain Lease dated May 4, 2006 (the “Lease”) and is made by and between LaPour
Deer Valley, LLC, an Arizona limited liability company (“Lessor”) and Crystal
Tech Web Hosting, Inc., a New York Corporation (“Lessee”).
 
TERMS
 
In consideration of the mutual promises, provisions, terms, and conditions
herein contained, the Parties hereby agree to the following additional
provisions of said Lease:  


             50. Base Rent Schedule -
The Base Rent shall be as follows:
Month 01 
Free of Base Rent (NNN expenses shall apply)
Month 02 through 12:
$19,650 per month (NNN)
Month 13 through 24:
$20,240 per month (NNN)
Month 25 through 36:
$20,847 per month (NNN)
Month 37 through 48:
$21,472 per month (NNN)
Month 49 through 60:
$22,116 per month (NNN)
Month 61:
$22,780 per month (NNN)

 
As illustrated in the Base Rent Schedule above, the Base Rent shall be increased
on the first day of the thirteenth (13th) month of the Lease Term and every
twelve (12) months thereafter by an approximate fixed rate of three percent
(3.0%) per annum. 
 

 
51. Early Possession - Lessor shall provide Lessee with one (1) month of early
occupancy of the Premises to commence December 1, 2006. Lessee shall be subject
to all terms and conditions of this Lease and is required to pay for the common
Area Operating Expenses during the Early Occupancy Period. Lessee shall be
required to provide Lessor a certificate of insurance consistent with the
insurance requirements of the Lease prior to Lessee being granted access to the
Premises.

   

 
52. Commencement Date/Expiration Date - As per Section 1.3 Term, the
Commencement Date shall be immediately following the Early Possession period and
the Expiration Date shall be sixty-one (61) months thereafter. The Commencement
Date is estimated as January 1, 2007.

   

 
53. Estimated Common Area Operating Expenses - As referenced in Section 1.6 &
4.2(d) Common Area Operating Expenses: Lessor’s budget for the Common Area
Operating Expenses is currently estimated to be $0.17 per square foot per month
which equates to $2,550 monthly.

   

 
54. Miscellaneous Expenses - Lessor currently does not provide security
services, pest control  within the Common Area Operating Expenses. In the event
Lessor elects to provide such services (at Lessor’s reasonable election), Lessor
reserves the right to include the expenses as part of the Common Area Operating
Expense.

   

 
55. Right of First Refusal - If Landlord receives an offer for any contiguous
space within Tenant’s building, Landlord will provide a copy of the offer to
Tenant. Tenant shall have the option to lease the space upon the same terms and
conditions stated in the offer. Tenant will have five (5) business days to
accept or deny said offer after which if no response has been received from
Tenant, Landlord will pursue the other offer.

   

 
56. Lessee Improvements 

 
Office Improvements - Lessor shall construct approximately 15,000 square feet of
Project Standard office space, (the “Office Improvements”) consistent with the
Approved Floor Plan for the Premises attached hereto as Exhibit "B" (subject to
any required code modifications) (the "Approved Floor Plan"), which shall be
constructed in accordance with Lessor’s Building Standards And Specifications
(attached hereto as Exhibit “D”). Lessor shall provide Lessee with a maximum
Office Improvement Allowance of Six Hundred Thousand and no/100 Dollars
($600,000.00), to be used in the design, planning, permitting and construction
of Lessee’s Office Improvements within the Premises (the “Office Improvement
Allowance”). In the event that the cost of Lessee’s Office Improvements exceeds
the Office Improvement Allowance, Lessee shall be solely responsible for such
excess costs, which estimated costs shall be paid for by Lessee upon execution
of this lease and any difference between the estimated cost and the actual cost
shall by payable prior to Tenant’s occupancy. Lessee shall be fully responsible
for the cost of any additional Lessee Upgrades or any cost associated with
modifications required for any Lessee Upgrades.
 
A full set of construction documents shall be bid by three (3) separate
contractors, the bids shall be reviewed by both Tenant and Landlord and the
contractor shall be mutually agreed upon by both parties.
 

a.
Changes to Approved Floor Plan and Change Orders - In the event that Lessee
requires changes to the Approved Floor Plan or any construction change order(s),
Lessor shall evaluate the cost thereof and any delay such change or change order
would have on the substantial completion of the Lessee Improvements and shall
advise Lessee of the amount of delay and the cost to implement such change or
change order. If Lessee elects to cause the change or change order after
reviewing Lessor’s cost and rental payable due to the delay, then the Lessee
shall pay the sum of the cost and rental payable due to the delay, as set forth
by Lessor, to Lessor within three (3) business days after Lessee elects to move
forward with the change or change order. Said cost shall include, but not be
limited to, all architectural, engineering and permit fees, construction change
order costs, processing costs and the corresponding amount of Base Rent and
Common Area Operating Expenses lost due to the delay. In the event Lessee does
not pay the cost and rental payable due to the delay within the three (3)
business day period as set forth above, then the Lessor shall continue building
the Lessee Improvements according to the original plan and Lessee agrees to
accept the Premises as though the change or change order was never requested.
Lessee understands that certain requested changes or change orders will require
design work prior to Lessor being able to estimate the costs for the change or
change order and in this case, the Lessee agrees to pay for the design costs in
advance so that the Lessor can provide a reliable cost to Lessee for the change
or change order.

     




b.
Lessee’s Representative - Lessee has designated  _____________ (“Lessee’s
Representative”) as its sole representative with respect to the Lessee
Improvements. Lessee’s Representative shall have full authority to act on behalf
of Lessee for all purposes with respect to the Lessee Improvements.

 

 
57. Usable Area and Rentable Area - The term “Usable Area” shall be the entire
area included within the Premises, being the area bounded by the exterior
surface of any glass walls (or the outside surface of the permanent exterior
walls where there is no glass) of the building bounding such Premises, the
inside surface of the exterior walls separating such Premises from any public
corridors, utility rooms, or such other public areas on such floor, and the
centerline of all walls separating such Premises from other areas leased or to
be leased to other Lessees on such floor. The term “Rentable Area” shall mean
the computation of multiplying the Usable Area of the Premises by the quotient
of the division of the Rentable Area of the floor (the area of the floor to the
drip line of any colonnade or outside surface of the dominant portion of the
permanent outer walls, and the proportionate share of any utility rooms) by the
Usable Area of the floor.

   

 
58. Signage - Lessor shall allow Lessee to install one (1) sign of the building
subject to Lessor’s approval and in accordance with the Signage Criteria set
forth in the Lease. Lessee shall be responsible for all costs related to the
design, fabrication, installation, maintenance and removal of Lessee’s signage.
Lessee agrees to remove its sign from the Premises prior to the termination
date; and Lessee shall make all required repairs to the Premises at Lessee’s
sole cost (see Exhibit “F” attached to this Lease).


 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
16

--------------------------------------------------------------------------------


 

 
59. Additional HVAC Maintenance - Notwithstanding the provisions set forth in
Section 7.1(b), Service Contracts, Lessee shall provide Lessor, within a period
of forty-five (45) days of its occupancy of the Premises, with evidence that it
has entered into a preventative maintenance contract with a licensed heating and
air conditioning contractor. As a minimum, said contractor shall maintain the
evaporative coolers and HVAC systems within the Premises twice per year for the
duration of the Lease Term, or any extension thereof. Lessee agrees to change
the filters for the office HVAC system every thirty (30) days in order to
prevent damage to the units. 

   

 
60. Rent Payments - The payment of Rent (Base Rent & Common Area Operating
Expenses) is due on the first day of each month without notice from Lessor. 

   

 
61. Returned Rent Checks/Non-Sufficient Funds - Notwithstanding the provisions
set forth in Section 13.4, Late Charges, and Section 13.5, Interest on past due
obligations of the Lease, In the event that Lessee’s monthly rent check is
returned to Lessor due to non-sufficient funds, Lessee shall be required, for
the remainder of the Lease Term; to pay Lessor said monthly rent in the form of
a cashiers check.

   

 
62. Not an Offer - Preparation of this Lease by Lessor or Lessor’s agent and
submission of same to Lessee shall not be deemed an offer to Lessee to lease.
This Lease shall become effective and binding upon the parties hereto only upon
mutual execution by both parties. Lessee shall be aware that Lessor’s customary
practice is not to reserve the space, which is the subject of this Lease until
such time as this Lease has been fully executed by both parties. As a result,
Lessor may have made or subsequently may make other proposals on the space,
which is the subject of this Lease.

 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
17

--------------------------------------------------------------------------------




Exhibit “A”
 
SITE PLAN
 
 siteplan Logo [siteplan.jpg] 
 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
18

--------------------------------------------------------------------------------


 
Exhibit “B”
 
Approved Floor Plan
 
 floorplan Logo [floorplan.jpg] 
 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
19

--------------------------------------------------------------------------------


 
Exhibit “C”
 
Preliminary Construction Bid
 
table Logo [table.jpg] 
 


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
20

--------------------------------------------------------------------------------


 
Exhibit “D”
 
BUILDING STANDARDS and SPECIFICATIONS
 
These Lessee Improvement Building Standards must be adhered to in completing the
work. In the event of special circumstances, it will be the Lessor’s decision as
to whether or not a deviation from the Standards will be allowed.
 
CONCRETE
 
Any removal and replacement of the concrete slab shall meet the requirements of
the existing slab. Backfill and sub-grade shall be compacted to 95% of maximum
dry density determined in accordance with ASTM 0-1557. Dowel the new concrete
patch to the existing slab with ½ inch steel dowels, extending a minimum of 8
inch into slab at 18 inches o.c; secured with epoxy. Use 4,000 p.s.i. (at 28
days) concrete for the pour back. All trench patching in the warehouse area
shall have a 1/8 inch radius edge. Prior to pouring concrete, stone the existing
saw cut edge with an abrasive brick to approximate a 1/8 inch radius edge.
 
INSULATION
 
R-11 unfaced batt insulation in all exterior office walls (9'-0") includes
portion of demising wall that borders the office space.
 
R-11 unfaced batt insulation for interior partition walls (9'-0") where required
by code.
 
R-11 unfaced batt insulation in all concrete furred walls and restroom walls.
 
R-19 unfaced batt insulation laid on all office ceilings.
 
R-19 batt insulation installed under the roof deck throughout warehouse.
 
CABINETRY
 
Not standard in lessee improvements.
 
ROOFING
 
The contractor shall use the building shell-roofing contractor, Western Roofing,
to patch all roof penetrations. Hot mop-in the new penetrations such that the
existing roof warranty is maintained. Pipe and conduit penetrations at the roof
shall receive lead pipe flashing with screw clamp and elastomeric sealant and
shall also be hot asphalt patched with 4-ply roofing.
 
DOORS. FRAMES & HARDWARE
 
All doors 3' x 7' solid core Legacy Oak doors, in Timely frames (black or brown)
for all offices and restrooms.
 
On all doors leading from the office to the warehouse 3' x 7' solid core Legacy
Oak door(s) with a Norton closer, smoke seal and threshold. Door will be
provided with a Schlage "AL" series lever style Rhodes lockset. Doors shall
include necessary fire rating label if required by code.
 
Schlage "AL" series lever style Rhodes passage lock on all office doors.
 
Privacy locksets provided for the restrooms.
 
Entry and warehouse doors are treated as existing.
 
All hardware is to be brushed chrome.
 
Includes handicap ADA restroom signs.
 
Interior windows, of any kind, are not part of the standard lessee improvement.
 
METAL STUDS/DRYWALL/ACT
 
Interior partitions shall penetrate through ceiling grid. The finish height of
the interior walls (and ceiling) in office areas are 9'-0" above finish floor.
All office walls are 3 5/8" - 25 gauge metal studs at 24" on center.
 
Plumbing walls are a minimum 6"- 20 gauge metal studs spaced at 24" on center
with 5/8" type "X" moisture resistant green-board.
 
One (1) new demising wall to be constructed using 6" - 18 gauge metal studs at
24" on center when wall is less than 28'-0" high. If wall exceeds 28-0" high,
UBC Code and/or steel stud manufacture will require decreasing stud spacing to
16" on center. It is the contractor's responsibility to verify all framing
requirements. All demising walls shall be constructed using deep leg deflection
track. Demising wall shall be constructed as rated firewalls if required by
code. All penetrations through demising walls including: pipes, conduit, ducts,
etc. shall be properly sealed.
 
All office walls are 3 5/8" - 25 gauge metal studs at 16" on center.
 
All drywall is 5/8" type "X" gypsum board.
 
Light "orange peel" or "knockdown" texture on all interior office/restroom walls
other side of walls to be tape finished only. Warehouse side of walls to be tape
finished only.
 
Standard 15/16" white USG ceiling grid with 2' x 4' USG #2742 Radar Illusion Two
tiles. Standard ceiling height is 9' -0" above finish floor.
 
FLOORING
 
Carpet shall be Designweave, Shaw or approved equal loop graphic, solution dyed
100% nylon 26 OZ. Carpet shall be installed using the glued-direct method
installation method. Color to be selected from manufactures standard colors
U.N.O. 
 
Provide 12”x12” Armstrong or equal VCT in all restrooms.
Provide 12”x12” Armstrong or equal VCT in all break areas.(if applicable-not
part of the standard improvements)
Color to be selected from manufactures standard colors.
 
Provide 6” Johnsonite or equal vinyl wall base in all restrooms and break areas
and 4” Johnsonite or equal vinyl base in all carpeted areas. Color to be
selected from manufactures standard colors.
 
No finish flooring in warehouse area.
 
PAINT
 
Seal interior drywall with PVA sealer prior to texture.
 
Finish coat to cover all interior office walls with "eggshell" enamel paint.
 
Finish coat to cover all interior restroom walls & ceilings with "semi-gloss"
enamel paint.
 
No finish painting in the warehouse


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
21

--------------------------------------------------------------------------------


 
FIBERGLASS REINFORCED PANELS (FRP WAINSCOT)
 
FRP includes from corner to corner on all four walls in restrooms. Panels are
4’-0” in height; color is white.
 
SPECIALTIES


TOILET ACCESSORIES:
Paper Towel Dispenser: Bobrick B-369
 
Toilet Paper Holder: Bobrick B-686 double toilet paper holder.
 
Grab Bars: Bobrick No. B6806-36 and B6806-42 stainless steel per ADA.
 
Mirror: Furnish and install 18" x 36" mirror over sink.

 
SIGNAGE: Furnish and install all handicap and exit signage as required by code.
 
PLUMBING
 
GENERAL: All plumbing piping, equipment, etc. shall be installed as close to the
structure as possible to allow for the highest possible ceiling location.
Wherever possible, such items shall be installed above the bottom chord of
trusses, bar joists, etc.
 
Provide complete design-build system, with engineered plans and permits. The
design-build plumbing contractor shall furnish and install a complete and
operative plumbing system to meet all local and state codes. Provide plumbing
plans for Lessor’s review.
 
Sewer Lines: Sewer, soil and waste lines within the building below the finished
floor elevation shall be schedule 40 ABS plastic or schedule 40 PVC plastic
pipe.
 
Evaporative cooler water to evaporative cooler(s) unit connected through roof,
and includes shut off valve and drain
 
Provide for one (1) 6 gallon hot water heater located in the warehouse.
Under-sink instantaneous, tank-less water heaters may be substituted.
Provide for one (1) 12" x 12" floor sink for PRV valve, drain downs and
condensate, if required by code.
 
PIPE MATERIAL: All pipe materials shall be subject to the requirements of the
City and/or governing body. All domestic water, condensate and smitty pan drain
lines must be copper.
 
PLUMBING FIXTURES AND TRIM:
Wall-hung lavatory: American Standard, "Lucerne", model 0355.012, white, wall
mounted lavatory or equal with a Delta Model 523 WF HDF single lever type faucet
assembly with a grid strainer and bright chrome finish. Furnish and install a
Handy-Shield Drain Cover #3011 White by Plumberex Specialty Products under each
lavatory.
Water closet: ADA Compliant, tank type gravity flush, elongated bowl, open front
seat less cover, with trip lever on access side.
Water heater: If a water heater is provided instead of the under-sink
instantaneous tank-less water heater as referenced above, the water heater shall
be A.O. Smith, State or approved equal sized to meet the demand. It shall be
located on the warehouse floor in a smitty pan draining into a hub drain with a
trap primer. The location shall be as located by the architect or approved by
the Lessor. All plumbing connections shall be made with dielectric unions.
 
CONDENSATE DRAINS: Furnish and install copper condensate drainage lines with
proper venting for all HVAC equipment. The lines shall drain into the building
sewage system. Condensation lines shall not drain over the roof or any other
portion of the roof. The lines shall be no smaller than 3/4" diameter and shall
be located under the roof unless prohibited by code. PVC condensate line may not
be used.
 
SHUT-OFF VALVE: Furnish and install a water line shut-off valve for the
Restrooms in the toilet room wall, not above the ceiling, with an 8" x 8"
stainless steel access panel.
 
MAIN WATER LINE: If a main domestic water line is not existing above the Lessee
space, furnish and install a 2" diameter copper water line at the roof installed
above the bottom cord of the trusses, properly braced to avoid movement. At each
future Lessee space that the line crosses, install a 2" "T" with 2" gate valve
(one valve per storefront door). Extend the water line through the Lessee
demising wall into the "down stream" adjacent Lessee space with a 2" diameter
gate valve. Furnish and install a 2" pressure reducing valve with an access
panel at the water service entrance.
 
CLEAN-OUTS: Furnish and install a brass floor clean-out cover at the proper
finished elevation as required. If the clean-out is in the warehouse area,
furnish and install a traffic rated cover.
 
HVAC
 
GENERAL: All HVAC ducting, conduit, equipment, etc. shall be installed as close
to the structure as possible to allow for the highest possible ceiling location.
Wherever possible, such items shall be installed above the bottom chord of
trusses, bar joists, etc.
 
DESIGN BUILD: Unless engineered HVAC system drawings are included in the bid
documents, the HVAC work shall be performed on a design-build basis.
 
The design-build HVAC contractor shall furnish and install a complete and
operative HVAC system to meet all local and state codes.
 
PLANS: Provide HVAC plans for Lessor’s review.
 
Provide complete design build system, includes plans and permits.
 
Provide for evaporative coolers in the warehouse, size and number to be
determined by Lessor based on the warehouse size.
 
Provide for duct detectors and remote enunciators as required by code.
 
Exhaust fans for restrooms.
 
WARRANTY AND SERVICE: All work shall include a one year parts and labor warranty
from the date of project completion.
 
DESIGN TEMPERATURES: The HVAC system shall maintain 75 degrees indoors, on a 113
degree outdoor day or local ASHRAE standards and code requirements, whichever is
more stringent.
 
UNITS: The HVAC units shall be electric, bottom discharge, as manufactured by
Carrier, Trane, York, or equal. Units shall be installed on a leveled,
manufactured curb. All rooftop equipment shall be seismically fastened to the
structure. Side discharge units may not be used. Commercial grade heat pumps by
Carrier (model TJQ), or Trane (model WCD) only may only be used. When heat pumps
are used, they must be installed with auxiliary strip heaters and single point
wiring kits. Furnish and install economizers on all units larger than five tons
and whenever required by the energy code.
 
UNIT LOCATIONS: HVAC and evaporative cooler units (when used) shall be located
on roof, adjacent to a glu-lam beam or girder, at or near a structural column,
set back from building edge to hide them from sight. Framing for roof
penetrations and supports for all roof-top equipment must be reviewed, approved
and stamped by a structural engineer. Low profile units and curbs shall be
utilized if the height at top of the unit will exceed the parapet height. In
such cases, the unit shall be located as low on the roof as feasible.
 
EVAPORATIVE COOLER: Evaporative coolers when specified as a customer upgrade
shall provide a minimum of four air changes per hour U.O.N. The coolers shall be
United Metal Products "Slimline" units or approved equals. Provide adequate
relief venting to allow all doors within the Lessee space to close properly. The
plenums, water supply lines and drain lines shall not encroach into the
building's clear space U.O.N. 


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
22

--------------------------------------------------------------------------------


 
CURBS/SLEEPERS: All mechanical units (HVAC units, evaporative coolers, and
relief vents) shall be located on roof and shall be installed with a self
flashing, leveled, factory curb. Furnish and install 4 inch leg cant strips
around all curbs. Absolutely no wood or metal sleepers may be used without
Lessor's written permission.
 
CONTROLS: The HVAC system shall be connected to a 7-day skip-a-day time clock
and include a bypass timer at each thermostat. All thermostats shall be mounted
at 48" A.F.F. and shall have an automatic change-over feature and a locking
cover.
 
EXHAUST FANS: Furnish and install an exhaust fan in each toilet room and shower
room (if applicable). Install a supply air grille in the toilet rooms or a
transfer grille from the toilet/shower room ceiling to the adjacent conditioned
space.
 
DUCTING: All ducting may be flexible, pre-insulated or galvanized spiral,
insulated with 1-1/2" wrap and vapor barrier or duct board. Any exposed duct in
a conditioned warehouse area must be galvanized spiral sheet metal. Final
connections to the registers shall be made with a minimum 5' soft flex duct for
sound attenuation. All plenums shall be fabricated from insulated galvanized
sheet metal of appropriate gauge for low pressure use. Plenums shall extend from
the unit to the level of the horizontal branches. No ducting or plenum drops may
be installed over warehouse space. Spray paint flat black any ducting visible
through the grille. If the project is a remodel of an existing system, all
abandoned ducting shall be removed.
 
FITTINGS: All wye branch fittings shall have volume dampers with locking
quadrant in main and branch ducts. The dampers shall be tagged for easy
recognition.
 
GRILLES: All conditioned areas shall have a supply register and a ducted return
register. Transfer grills are not permitted. Supply and return air registers
shall be white baked enamel 2'x 2' with a perforated face, flush mounted. Supply
air registers shall have a 4-way blow.
 
FILTERS: Filters shall be located at the unit not at the return register
 
FIRE SPRINKLERS
 
GENERAL: All fire sprinkler piping, conduit, equipment, etc. shall be installed
as close to the structure as possible to allow for the highest possible ceiling
location. Wherever possible, such items shall be installed above the bottom
chord of trusses, bar joists, etc.
 
DESIGN BUILD: The fire protection work shall be performed on a design-build
basis. The design-build fire protection contractor shall furnish and install all
modifications to the existing fire sprinkler system to meet all applicable local
and state fire code requirements. Sprinkler heads shall be dropped into all
suspended ceiling areas. Upgrade of existing system shall conform to class IV
occupancy
 
Provide semi-recessed chrome pendant heads with 280-degree sprinkler heads, for
all office areas (one sprinkler per 100 square feet, or what is required by
code).
 
Provide two-piece canopy chrome head for the restrooms
 
PIPE MATERIAL: All fire sprinkler piping shall be standard schedule 40 pipe
U.O.N 
 
SPRINKLER HEADS: The fire sprinkler heads in areas with ceilings shall be
chrome, semi-recessed, with white escutcheons. When "second look" acoustical
ceiling tiles are used, sprinkler heads shall be centered on the half tile.
 
HYDRAULIC TESTING: The contractor shall include the cost of any required
hydraulic testing of the fire sprinkler system.
 
FIRE EXTINGUISHERS: Fire extinguishers shall be furnished and installed per city
fire code and may be wall hung.
 
ELECTRICAL
 
GENERAL: All electrical piping, equipment, etc. shall be installed as close to
the structure as possible to allow for the highest possible ceiling location.
Wherever possible, such items shall be installed above the bottom chord of
trusses, bar joists, etc.
 
DESIGN BUILD: Unless engineered electrical system drawings are included in the
bid documents, the electrical work shall be performed on a design-build basis.
The design-build electrical contractor shall furnish and install a complete and
operative electrical system to meet all local and state codes.
 
PLANS: Provide electrical plans for Lessor's review
 
ENERGY CALCS: Provide energy compliance code lighting calculations if required
 
METER SECTION: Furnish and install an electrical meter section "bussed for
future" sections if not existing.
 
PANELS AND TRANSFORMERS: The locations of the 120/208 volt electrical panel and
the transformer shall be approved by the Lessor. Typically these should be
located on the office/warehouse wall adjacent to the toilet rooms. The
electrical panels and transformer shall be sized to allow for a 25% increase in
the number of circuits in the future.
 
OFFICE LIGHTING: Furnish and install 2'x4' three lamp lay-in fluorescent light
fixtures with standard acrylic lens and T-12 low watt type lamps U.O.N., 75 foot
candles minimum at 3' A.F.F. or as permitted by code but no less than two (2)
fixtures per office. Wire one (1) light fixture near the exit doors to provide
24 hour lighting.
 
TOILET ROOM LIGHTING: Furnish and install 1'x4' surface mounted fluorescent
light fixtures with a wrap around acrylic lenses. In toilet rooms with lavatory
tops, install a 2'-0" wide light soffit with an egg- crate lens at 7'-0" A.F.F.
above the lavatory top in addition to the wrap around fixtures.
 
WAREHOUSE LIGHTING: Wire a minimum of one (1) light fixture near each of the
exit doors and office/warehouse doors to provide 24 hour lighting. All fixtures
shall be hung on chain a minimum of 8" above the bottom chord of the joists
U.O.N. Whenever the chains are hung from eye hooks, the hooks must be installed
in the sides of the structural member, not the bottom; all fixtures shall be
installed with 6 feet of flex conduit
 
OUTLET BOXES: All outlet boxes for wall switches, wall receptacles, telephone,
etc. shall be galvanized steel or cast type boxes.
 
RECEPTACLES: Furnish and install four (4) 110 volt duplex receptacles and one
(I) telephone "ring and string" in each office.
 
GFI RECEPTACLES: Provide one GFI electrical outlet in each toilet room. Install
GFI receptacles wherever required by code.
 
WAREHOUSE SWITCHING: The warehouse lighting must be controlled from light
switches at the office/warehouse door or other Lessor approved location, not at
the electrical panel.
 
ELECTRICAL CONDUIT/CONDUCTOR MATERIAL: All conduit shall be EMT. All conductors
must be copper.
 
CONDUIT INSTALLATION: All conduits in areas without ceilings shall be installed
at or above the bottoms of the trusses or beams. All conduits shall be run at 90
degrees or parallel to structural members, walls floors and ceilings. No conduit
may be installed below the slab or on top of the roof without the Lessor's
written permission.
 
TELEPHONE CONDUIT: Furnish and install a 2" diameter metal conduit for phone
system from the building telephone service entrance to a telephone board within
the Lessee space.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
23

--------------------------------------------------------------------------------


 
TELEPHONE BOARD: Furnish and install one APA C-D plugged (paint grade) fire
retardant plywood telephone backboard with dedicated 110 volt duplex outlet for
mounting Lessee’s electrical or telephone equipment.
 
TRIM COLOR: All light switches, outlets and electrical trim shall be white
 
Provide complete design build electrical system, including plans and permits
 
Provide standard 2 x 4 lay-ins for the ceiling.
 
Provide switches for evaporative coolers (include separate switching for the
pumps and motors).
 
Provide for switching in all offices.
 
Provide for WP roof top receptacles, by code
 
Show window receptacles if required by code.
 
One (1) night light circuit for the offices
 
Emergency and exit lighting as required by code.
 
Provide for a standard receptacle layout.
 
Provide a standard telephone/data layout.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
24

--------------------------------------------------------------------------------


 
Exhibit “E”
 
RULES AND REGULATIONS
Pinnacle Park Business Center - Phase I
 
The following items will be strictly enforced by the management for the
referenced Premises on a “fine” basis, if violated. The fines will be assessed
at One Hundred Dollars and 00/100 ($100.00) per day, if Lessee is found in
violation, with no notice required, and if violations are not corrected, it will
be considered a material Default under the Lease and Lessor reserves all rights
under said Lease, in addition to the $100 per day penalty, related to a Lessee
Default. The Lessor reserves the right to add or remove any additional Rule and
Regulations as it deems necessary.
 
General Rules
 
1. Lessee shall not suffer or permit the obstruction of any Common Areas,
including driveways and walkways.
 
2. Lessor reserves the right to refuse access to any persons which Lessor, in
good faith, judges to be a threat to the safety, reputation, or property of the
Project and its occupants.
 
3. Lessee shall perform all daily work activities with the roll-up door(s)
closed to abate any excessive noise pollution.
 
4. Lessee shall not make or permit any noise or odors that annoy or interfere
with other Lessees or persons having business within the Project.
 
5. Lessee shall not keep animals or birds within the Project and shall not bring
bicycles, motorcycles or other vehicles into areas not designated as authorized
for same.
 
6. Lessee shall not store any materials or debris outside of the unit at any
time.
 
7. Lessee shall not make, suffer or permit litter except in appropriate
receptacles for that purpose.
 
8. Lessee shall have signage rights upon Lessor’s approval, which shall not be
unreasonably withheld or delayed. Lessee shall be responsible for all costs
related to Lessee Signage.
 
9. Lessor will furnish Lessee, free of charge, with two keys to each door in the
Premises. Lessor may charge a reasonable fee for any additional keys. Lessee
shall be responsible for changing any lock or installing new or additional locks
or any bolts on any door of the Premises.
 
10. Lessee shall not deface the walls, partitions or other surfaces of the
Premises or Project.
 
11. Lessee shall not employ any service or contractor for services or work to be
performed in the Building, except as reasonably approved in advance by Lessor.
 
12. Lessee shall return all keys at the termination of its tenancy and shall be
responsible for the cost of replacing any keys that are lost.
 
13. Lessee shall not use or keep in the Premises or the Building any kerosene,
gasoline, or flammable or combustible fluid or material, or use any method of
heating or air conditioning other than as are typically found in projects of
similar quality in the Phoenix area.
 
14. The Premises shall not be used for Commercial lodging, manufacturing,
cooking, or food preparation.
 
15. Lessee shall comply with all safety, fire protection and evacuation
regulations established by Lessor or any applicable governmental agency.
 
16. The wash room partitions, mirrors, wash basins and other plumbing fixtures
shall not be used for any purpose other than those for which they were
constructed, and no sweeping, rubbish, rags or other substances shall be thrown
therein. All damage resulting from any misuse of the fixtures shall be borne by
the Lessee who, or whose servants, employees, agents, visitors, or licensees,
shall have caused the same.
 
17. Lessee shall not disturb, solicit, or canvass any occupant of the Building
and shall cooperate to prevent same.
 
18. Without the written consent of Lessor, Lessee shall not use the name of the
Building in connection with or in promoting or advertising the business of
Lessee except as Lessee’s address.
 
19. Lessee assumes all risk from theft or vandalism and agrees to keep its
Premises locked as may be required.
 
20. Lessee shall not suffer or permit anything in or around the Premises or
Building that causes excessive vibration in any part of the Project.
 
21. Lessee shall be responsible for any damage to the Project and/or Premises
arising from such activity as moving of furniture, freight and equipment.
 
22. No window tinting, window coverings, shades or awnings shall be installed by
Lessee without prior written consent of Lessor.
 
23. Lessee shall not suffer or permit smoking or carrying of lighted cigars or
cigarettes in areas reasonably designated by Lessor or by applicable
governmental agencies as non-smoking areas.
 
24. Lessee shall not install, maintain, or operate any vending machines upon the
Premises without Lessor’s written consent.
 
25. If Lessee requires burglar alarm or similar services, it shall first obtain,
and comply with, Lessor’s instructions in their installation.
 
26. Lessor reserves the right to waive any one of these rules and regulations
and/or to any particular Lessee, and any such waiver shall not constitute a
waiver of any other rule or regulation or any subsequent application thereof to
such Lessee.
 
27. Lessor reserves the right to make such other reasonable rules and
regulations as it may from time to time deem necessary for the appropriate
operation and safety of the Project and its occupants. Lessee agrees to abide by
these and such other rules and regulations.
 
28. Trash dumpsters, if provided by Lessor as part of the Common Area
Maintenance, are to be used for normal office refuse only. No Equipment,
production materials, or any other discards are to be placed in the dumpsters or
dumpster enclosures. Any cardboard boxes shall be cut up and/or flattened and
placed in the dumpster utilizing as little space as possible. If the dumpster is
full, waste will be stored in Lessee’s lease space until the dumpster is
emptied. In the event Lessee’s disposal needs exceed normal office refuse,
Lessee will be required to furnish their own dumpster at Lessee’s expense. Said
dumpster shall be stored in Lessee’s lease space at all times except on pick-up
days.


___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
25

--------------------------------------------------------------------------------


 
PARKING RULES
 
1. Users of the parking area will obey all posted signs and park only in the
areas designated for vehicle parking.
 
2. The maintenance, washing, waxing or cleaning of vehicles in the parking area
or common area is prohibited.
 
3. Lessee shall be responsible for seeing that all of its employees, agents and
invitees comply with the applicable parking rules, regulations, laws and
agreements.
 
4. Parking areas shall be used only for parking by vehicles no longer than full
size, passenger automobiles herein called “Permitted Size Vehicles”. Vehicles
other than Permitted Size Vehicles are herein referred to as “Oversized
Vehicles”. No unauthorized parking of recreational vehicles, motor homes, boats
and/or trailers, is permitted within the Project.
 
5. Lessee’s service vehicles, if any, shall be parked within Lessee’s warehouse
or Lessee’s loading areas at night.
 
6. Unless otherwise instructed, every person using the parking area is required
to park and lock his own vehicle. Lessor will not be responsible for any damage
to vehicles, injury to persons or loss of property, all of which risks are
assumed by the party using the parking area.
 
7. Lessor reserves the right to modify these rules and/or adopt such other
reasonable and non-discriminatory rules and regulations as it may deem necessary
for the proper operation of the parking area.



___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
26

--------------------------------------------------------------------------------


 
Exhibit “F”
 
SIGNAGE CRITERIA
 
LESSEE APPROVAL PROCEDURE:
 
All Lessee signs installed or displayed on the premises of Pinnacle Park
Business Center must have written approval by the Lessor. The aesthetic
characteristics of the signs (e.g. placement, size, proportion, color, texture,
method of fabrication, location of transformers, installation method and
graphics) are subject to the discretionary approval of the Lessor, within the
context of the sign criteria. Within thirty (30) days of receipt of Lessor’s
plans and specifications, Lessee must submit two (2) color sets of
professionally executed drawings which meet the submittal standards.
 
DRAWINGS MUST:
 

1.
Depict sign on building elevation showing position on fascia.

 

2.
Include all specifications for installation, size, color, materials and
illumination details. These drawings must be submitted to the Lessor for review
and written approval. After approval by Lessor, Lessee is responsible for
submitting the drawings to the preferred sign contractor and the City of Phoenix
Building Department and obtaining the required approval(s) and permits.

 
This criteria has been designed to give Lessee a degree of flexibility and
allowing for maximum creativity in sign design. Conformance to the criteria will
be strictly enforced. In the interest of the center, any installed,
non-conforming or unapproved signs shall be brought into conformance at the
expense of the Lessee.
 
SAMPLE DRAWING ONLY:
 
Drawing illustrates sign band area
and sign placement location of typical
store front. Signage to be no greater
than 60% of leased building frontage
Signage must be centered above main
entrance.
tenantlogo Logo [tenantlogo.jpg]

 
INDIVIDUAL LESSEE SIGN & I.D. REQUIREMENTS:
 
WALL SIGNAGE: This is a sign displayed upon or against the wall or parapet of a
structure where the exposed face of the sign is in the plane parallel to the
plane of the wall and extends not more than 6” from the face of the wall.


1.
Lessee sign shall include only its business name and established logo symbol (if
applicable). Service descriptions and/or product names are not allowed.

 

2.
Maintenance of each sign is the responsibility of each individual Lessee. Letter
forms, letter faces, burned out lamps or penetration holes which require repair
will be replaced or repaired within thirty (30) days of damage. If signage is
not fixed within the thirty (30) day period, Lessor may repair the sign at the
expense of the Lessee.

 

3.
Signs are not to contain labels or manufacturer’s advertising, with the
exception of code requirements.

 

4.
Roof mounted signs are not permitted.

 

5.
No sign will be painted directly on the wall surface of any portion of the
building.

 

6.
Refer to the section “Fabrication, Installation & Design Standards” for
additional information.

 

7.
Lessees with nationally or regionally recognized logo graphics may use their
business identity graphics and color scheme subject to approval of Lessor.

 

8.
Sale signs, special announcements, posters, banners, trailer signs, etc., are
not permitted.

 

9.
Signs are to be positioned so as to appear visually horizontally centered,
within the allowed sign band area above their leased area.

 

10.
No animation of signs will be permitted.

 

11.
Lessee’s storefront sign shall be installed and complete within thirty (30) days
of Lessee opening for business.

 

12.
All signs shall be constructed, installed and maintained at Lessee’s expense.

 

13.
Storefront sign letters will remain the property of Lessee. Lessee shall remove
their sign from storefront and patch and paint holes and scarring of fascia or
wall to match surrounding areas upon expiration of their occupancy at their
expense, including the painting of the band(s) between architectural reveals.

 
FABRICATION, INSTALLATION & DESIGN STANDARDS:
 
GENERAL REQUIREMENTS:


1.
The width of the Lessee signs shall not exceed the width of the Sign Band (as
delineated on the exterior elevations). Lettering shall be centered on the
demised premises directly above lessee’s main entrance, unless otherwise
approved by the Lessor.

 

2.
Signage installation is to be vertically centered over the continuous ¾” x 3”
wide reveal running horizontally through the sign band area. Each individual
Lessee signage is to be further centered horizontally as per Lessors approval. A
minimum 5’ buffer must exist between signage.

 

3.
Lessee shall be allowed a minimum of 18” and a maximum of 36” letter height
and/or logo height. Maximum height of single line or stacked copy shall not
exceed 36”.

 

4.
All signs shall consist of individual letters. No sign cabinets shall be
permitted. No script is permitted on the signs unless it is part of an
established trademark of the Lessee which is used at other locations.

 

5.
Lessee shall be allowed two (2) signs per leased area. One (1) sign on the front
elevation and one (1) on the rear elevation.

 

6.
Maximum length of signage shall not exceed the width of sign band area. In the
event Lessee has leased multiple bays the sign must be centered above lessee’s
main entrance only.

 

7.
If an accompanying logo/symbol or larger leading capital letter is used on
Lessees sign, it must not exceed 36”.

 

8.
All penetrations of the exterior fascia are to be sealed watertight, then
painted to match the existing fascia color.

 

9.
Lessee and/or Lessee sign contractor shall not, in the course of sign
installation or removal, damage any of the buildings exterior or structure and
if damage occurs Lessee will be responsible for the cost of repair. Signage
installation is to be vertically centered over the continuous ¾” x 3” wide
reveal running horizontally through the sign band area. Each individual Lessee
signage is to be further centered horizontally as per Lessors approval. A
minimum 5’ buffer must exist between signage.

 

10.
Lessee shall be allowed a maximum letter and logo height of 36”. Maximum height
of single line or stacked copy shall not exceed 36”.

 
ILLUMINATED SIGNS:
 
INDIVIDUAL LESSEE SIZE & PLACEMENT:


  ·
Letter Type:
Reverse Pan Channel individual letters fabricated of aluminum with 5” deep
returns.
  ·
Color:
Based on Lessor approval.

 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
27

--------------------------------------------------------------------------------


 


·
Installation:
Flush or stand-off mounted to building fascia centered in tenants sign band area
with minimum 5’ buffer between signage.
·
Logo Size:
36” maximum & 18” minimum
·
Letter Height:
36” maximum & 18” minimum
·
Letter Style:
Based on Lessor approval
·
Illumination:
30 m.a. neon internally illuminated.
·
Signage Area:
60% of leased building frontage, centered horizontally within sign band area. In
the event Lessee has leased multiple bays the sign must be centered above
lessee’s main entrance only.
·
Approvals:
All signage is to be approved by the Lessor in writing prior to manufacturing.
All signage is to be approved by the City of Phoenix Building Department.

 
The following standards further specify the design and production requirements
for Lessee storefront signs (illuminated only).


1.
Illuminated Lessee identification signs must be fabricated as individually
mounted illuminated channel letters.

 

2.
All Lessee signs are to be illuminated connecting to assigned J-boxes which must
be controlled by a dedicated time clock and have a disconnect switch within
visual proximity to the sign.

 

3.
In no case will there be any exposed electrical raceways, conduit, transformers,
junction boxes, conductors, or crossovers. All exposed hardware will be finished
in a manner consistent with quality fabrication practices.

 

4.
Pan channel letter and logo forms are to be fabricated from minimum 24 gauge
sheet metal or .063 aluminum formed into a pan channel configuration with a five
(5”) inch deep return. Each letter must have a minimum of (2) ¼” diameter holes
for drainage. Insides of letters are to be painted white. Logo and letter faces
are to be formed from 1/8” thick (minimum) acrylic and be attached to a metal
return with ¾” wide trim cap. Internal illumination to be 30 m.a. neon tubing,
manufactured, labeled and installed in accordance with U/L (Underwriters
Laboratory) standards.

 

5.
Reverse channel letters shall be pinned 2” off building wall. Return depth shall
be no greater than 2 ½”, all metal construction, with Lexan backs, on posts (no
edge clips) and no trim cap. Double tube neon shall be used where width of
letter stroke exceeds 3”.

 

6.
Open channel letter depth shall not exceed 2 ½”. All hardware, tube supports,
screw heads, double backs, boots and housings inside open channel letters shall
be painted to match interior letter. Tubing shall be flush with front edges of
open channel. Letter interior shall be painted with a matte finish colored
similar to neon illumination color.

 
NON-ILLUMINATED SIGNS:
 
FABRICATION, INSTALLATION, AND DESIGN STANDARDS:
 
The following standards further specify the design and production requirements
for Lessee storefront building type signs (non-illuminated only).


  ·
Letter Type :
Reverse Pan Channel individual letters fabricated of aluminum with 3” deep
returns and/or ¾” high density foam letters.
  ·
Color:
Based on Lessor approval.
  ·
Installation:
Letters mounted flush or stand-off to building fascia centered in tenants sign
band area with minimum 5’ buffer between signage.
  ·
Logo Size:
36” maximum height & 18” minimum height.
  ·
Letter Height:
36” maximum height & 18” minimum height.
  ·
Letter Style:
Based on Lessor approval.
  ·
Illumination:
Non-illuminated.
  ·
Signage Area:
60% of leased building frontage, centered horizontally within sign band area. In
the event Lessee has leased multiple bays the sign must be centered above
lessee’s main entrance only.
  ·
Approvals:
All signage is to be approved by the Lessor in writing prior to manufacturing.
All signage is to be approved by the City of Phoenix Building & Zoning
Department.

 
LESSEE SUITE NUMBER AND INFORMATION AREA


1.
Lessee vinyl suite numbers to be provided by the Lessor.

 

2.
There shall be no sandwich boards or freestanding signs permitted in the common
areas including, but not limited to sidewalks, driveways, landscaping, parking
stalls and building aprons.

 

3.
There shall be no signs, banners, pennants, balloons or window painting
permitted on or in front of bay doors or any windows.

 

4.
Each occupant is allowed one (1) information copy area at the entry to its
store. The copy for this sign is limited to store name and pertinent business
information such as store hours, telephone numbers, emergency information or
other business instruction. Maximum letter height is one inch (1”).

 

5.
Credit card decals and similar types of information shall be limited to a size
of 3” x 5”. 

 
___________
 
___________
___________
 
___________
Initials
 
Initials
     
© 1999 - American Industrial Real Estate Association
FORM MTN-2-
2/99E
   

 
28

--------------------------------------------------------------------------------

